                                                                                                       Policy Holder Notice – Maryland




                                                   IMPORTANT INFORMATION
                                                    NOTICE – OFFER OF TERRORISM COVERAGE;
                                                            DISCLOSURE OF PREMIUM
                          THIS NOTICE DOES NOT FORM A PART OF THE POLICY, GRANT ANY COVERAGE OR CHANGE THE TERMS
                          AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.
                          As used herein, 1) "we" means the insurer listed on the Declarations; and 2) "you" means the Named Insured listed on the
                          Declarations.
                          You are hereby notified that under the Terrorism Risk Insurance Act, as extended and reauthorized ("Act"), you have a
                          right to purchase insurance coverage of losses arising out of acts of terrorism, as defined in Section 102(1) of the Act,
                          subject to all applicable policy provisions. The Terrorism Risk Insurance Act established a federal program within the
                          Department of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
                          future terrorist attacks.
                          This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions in the policy. If there is any
                          conflict between this Notice and the policy (including its endorsements), the provisions of the policy (including its
                          endorsements) apply.
                          CHANGE IN THE DEFINITION OF A CERTIFIED ACT OF TERRORISM
                          The Act applies when the Secretary of the Treasury certifies that an event meets the definition of an act of terrorism.
                          Originally, the Act provided that to be certified, an act of terrorism must cause losses of at least five million dollars and
                          must have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest to
                          coerce the government or population of the United States. However, the 2007 re-authorization of the Act removed the
                          requirement that the act of terrorism must be committed by or on behalf of a foreign interest, and now certified acts of
                          terrorism may encompass, for example, a terrorist act committed against the United States government by a United States
                          citizen, when the act is determined by the federal government to be "a certified act of terrorism."
00020001560249617150388




                          In accordance with the Act, we are required to offer you the ability to purchase coverage for losses resulting from an act of
                          terrorism that is certified under the federal program. The other provisions of this policy, including nuclear, war or military
                          action exclusions, will still apply to such an act.
                          DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES
                          The Department of the Treasury will pay a share of terrorism losses insured under the federal program. In 2015, the
                          federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable insurer
                          retention. Such federal share shall decrease by 1 percentage point per calendar year until equal to 80%, and therefore the
                          federal share shall be 84% in 2016, 83% in 2017, 82% in 2018, 81% in 2019, and 80% in 2020 and any calendar year
                          thereafter.
                          LIMITATION ON PAYMENT OF TERRORISM LOSSES
                          If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
                          billion in a calendar year (January 1 through December 31), the Treasury shall not make any payment for any portion of
                          the amount of such losses that exceeds $100 billion.




                          CNA81758MD Ed. (03-15)                          Copyright CNA All Rights Reserved.                                 Page 1 of 2
                                                                            Policy Holder Notice – Maryland

Further, this coverage is subject to a limit on our liability pursuant to the federal law where, if aggregate insured losses
attributable to terrorist acts certified under the Act exceed $100 billion in a calendar year (January 1 through December 31)
and we have met our insurer deductible under the Act, we shall not be liable for the payment of any portion of the amount
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata allocation
in accordance with procedures established by the Secretary of the Treasury.
CONFIRMATION OF ACCEPTANCE OF COVERAGE
In accordance with the Act, we offered you coverage for losses resulting from an act of terrorism that is certified under the
federal program. This notice confirms that you have chosen to accept our offer of coverage for certified acts of terrorism.
The policy's other provisions, including nuclear, war or military action exclusions, will still apply to such an act. The
premium charge for terrorism coverage is shown separately on the Declarations.




CNA81758MD Ed. (03-15)                         Copyright CNA All Rights Reserved.                                Page 2 of 2
                                     IMPORTANT INFORMATION
                                      NOTICE - OFFER OF TERRORISM COVERAGE
                                         NOTICE - DISCLOSURE OF PREMIUM
                          THIS NOTICE DOES NOT FORM A PART OF YOUR POLICY, GRANT ANY COVERAGE
                          OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY
                          You are hereby notified that under the Terrorism Risk Insurance Act, as extended and
                          reauthorized ("Act"), you have a right to purchase insurance coverage of losses arising out of
                          acts of terrorism, as defined in Section 102(1) of the Act, subject to all applicable policy
                          provisions. The Terrorism Risk Insurance Act established a federal program within the
                          Department of the Treasury, under which the federal government shares, with the insurance
                          industry, the risk of loss from future terrorist attacks.
                          This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions
                          in the policy. If there is any conflict between this Notice and the policy (including its
                          endorsements), the provisions of the policy (including its endorsements) apply.
                          CHANGE IN THE DEFINITION OF A CERTIFIED ACT OF TERRORISM
                          The Act applies when the Secretary of the Treasury certifies that an event meets the definition
                          of an act of terrorism. Originally the Act provides that to be certified an act of terrorism must
                          cause losses of at least five million dollars and must have been committed by an individual or
                          individuals acting on behalf of any foreign person or foreign interest to coerce the government
                          or population of the United States. However, the 2007 reauthorization of the Act no longer
                          requires the act of terrorism to be committed by or on behalf of a foreign interest and certified
                          acts of terrorism now encompass, for example, a terrorist act committed against the United
                          States government by a United States citizen when the act is determined by the federal
                          government to be "a certified act of terrorism."
                          In accordance with the Act, we are required to offer you coverage for losses resulting from an
                          act of terrorism that is certified under the federal program. The policy's other provisions,
                          including nuclear, war or military action exclusions, will still apply to such an act. The premium
00020001560249617150389




                          charge for terrorism coverage is shown separately on your Policy Declarations, and is also
                          included in the total premium.
                          DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES
                          The United States Government, Department of the Treasury, will pay a share of terrorism
                          losses insured under the federal program. The federal share equals 85% of that portion of the
                          amount of such insured losses that exceeds the applicable insurer retention.
                          LIMITATION ON PAYMENT OF TERRORISM LOSSES (applies to policies which cover
                          terrorism losses insured under the federal program, including those which only cover fire
                          losses)
                          If aggregate insured losses attributable to terrorist acts certified under the Act exceed $100
                          billion in a Program Year (January 1 through December 31), the Treasury shall not make any
                          payment for any portion of the amount of such losses that exceeds $100 billion.
                          Further, this coverage is subject to a limit on our liability, pursuant to the federal law where, if
                          aggregate insured losses attributable to terrorist acts certified under the Act exceed $100
                          billion in a Program Year (January 1 through December 31) and we have met our insurer
                          deductible under the Act, we shall not be liable for the payment of any portion of the amount
                          of such losses that exceeds $100 billion, and in such case insured losses up to that amount
                          are subject to pro rata allocation in accordance with procedures established by the Secretary
                          of the Treasury.


                          G-144233-F                                                                             Page 1 of 1
                          (Ed. 01/08)
Commercial Umbrella


Renewal Declaration




POLICY NUMBER                COVERAGE PROVIDED BY                     FROM - POLICY PERIOD - TO
B 6024961715                 CONTINENTAL CASUALTY COMPANY             09/18/2019     09/18/2020
                             151 N Franklin
                             CHICAGO, IL 60606

                             INSURED NAME AND ADDRESS
                             Clear Hearing Solutions LLC
                             471 BALTIMORE PIKE
                             SPRINGFIELD, PA 19064

AGENCY NUMBER                AGENCY NAME AND ADDRESS
084870                       INSURANCE AGENCY MANAGEMENT INC
                             230 HIGH ST
                             BURLINGTON, NJ 08016
                             Phone Number: (609)387-0606

BRANCH NUMBER                BRANCH NAME AND ADDRESS
300                          PHILADELPHIA BRANCH
                             THREE RADNOR CORPORA
                             100 MATSONFORD RD STE 200
                             RADNOR, PA 19087
                             Phone Number: (610)964-5800



This policy becomes effective and expires at 12:01 A.M. standard time at your mailing
address on the dates shown above.

The Named Insured is a Limited Liability Company

Your policy is composed of this Declarations, with the attached Coverage Forms, and
Endorsements if any. The Policy Forms and Endorsement Schedule shows all forms
applicable to this policy at the time of policy issuance.

PREMIUM
                                                          Estimated                       Estimated
                   Premium Basis                          Exposure          Rate          Advance
                                                                                          Premium
Flat Charge                                                                                    $404


Minimum Premium:      $404             Annual              Total Advance Premium:            $404.00

Your Premium includes the following amount for
Certified Acts of Terrorism Coverage                             $4.00

Audit Period is Not Auditable




                                                INSURED                            Page    1 of   3
POLICY NUMBER                INSURED NAME AND ADDRESS
B 6024961715                 Clear Hearing Solutions LLC
                             471 BALTIMORE PIKE
                             SPRINGFIELD, PA 19064


POLICY LIMITS OF INSURANCE

Each Incident:   $1,000,000        Aggregate:   $1,000,000

RETAINED LIMIT

Retained Limit: $10000

SCHEDULE OF UNDERLYING INSURANCE

    Underlying Insurer
      Policy Number                Underlying                                    LimitS of
      Policy Period                Insurance               Coverages             Insurance
Continental Casualty Company       General       Each Occurrence Limit          $1,000,000
                                   Liability
                                                 General Aggregate Limit        $2,000,000
                                                   Applies per location
6024961648                                         Doesn't apply per project

Eff: 09/18/2019 to 09/18/2020                    Products/Completed Operations $2,000,000
                                                 Aggregate Limit

                                                 Personal and Advertising       $1,000,000
                                                 Injury Liability Limit

Valley Forge Insurance Co.         Employers     Bodily Injury By Accident:
                                   Liability        Each Accident Limit         $500,000

                                                Bodily Injury By Disease:
6024961682                                        Each Employee Limit           $500,000
                                                  Policy Limit                  $500,000
Eff: 09/18/2019 to 09/18/2020




                                                INSURED                        Page   2 of   3
POLICY NUMBER               INSURED NAME AND ADDRESS
B 6024961715                Clear Hearing Solutions LLC
                            471 BALTIMORE PIKE
                            SPRINGFIELD, PA 19064



                              FORMS AND ENDORSEMENTS SCHEDULE


Form Number               Form Title
CG0201          10/2009   Maryland Changes
CNA80664XX      11/2014   Underlying Insurance Coverage Limitation Endt
CNA80815XX      11/2014   Access To Disclosure Of Confidential Or Pers Info
G115922A        06/1995   Aircraft Limitation
G116393B        07/2005   Contractual Liability Limitation
G133136B        07/2005   Bridge Endorsement
G138949A        11/2000   Maryland Policyholder Notice
G15057C         06/2005   Commercial Umbrella Plus Coverage Part
G16375E         01/2004   Contractor Limitation Endorsement
G300912A        02/2010   Pollution Exclusion Amendment
G300982A        07/2010   Crisis Management Coverage Endorsement
G301134A        10/2010   Key Employee Replacement Expense Coverage Endt
IL0017          11/1998   Common Policy Conditions



       *** PLEASE READ THE ENCLOSED IMPORTANT NOTICES CONCERNING YOUR POLICY ***


Form Number               Form Title
CNA68021XX      02/2013   Notice of Cancellation to Certificateholders
CNA81758MD      03/2015   Notice - Offer Of Terr Cov, Disclosure Of Prem
G144233F        01/2008   Notice - Offer of Terrorism Disclosure of Premium




                                                                 Countersignature




P-43770-B (Ed. 10/89)                         INSURED                         Page   3 of   3
                                                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                                           CG 02 01 10 09

                                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                 MARYLAND CHANGES
                          This endorsement modifies insurance provided under the following:

                             COMMERCIAL GENERAL LIABILITY COVERAGE PART
                             ELECTRONIC DATA LIABILITY COVERAGE PART
                             LIQUOR LIABILITY COVERAGE PART
                             POLLUTION LIABILITY COVERAGE PART
                             PRODUCT WITHDRAWAL COVERAGE PART
                             PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                          A. Paragraphs 2. and 3. of the Cancellation Common                         If we cancel pursuant to Paragraph 3.b., you
                             Policy Condition are replaced by the following:                         may request additional information on the
                             2. When this policy has been in effect for 45 days or                   reason for cancellation within 30 days from
                                 less and is not a renewal policy, we may cancel                     the date of our notice.
                                 this Coverage Part by mailing to the first Named         B. Paragraph 5. of the Cancellation Common Policy
                                 Insured, at the last mailing address known to us,           Condition is replaced by the following:
                                 written notice of cancellation, stating the reason          5. If this policy is cancelled, we will send the first
                                 for cancellation, at least:                                    Named Insured any premium refund due.
                                  a. 10 days before the effective date of                        If we cancel, the refund will be pro rata. If the first
                                      cancellation if we cancel for nonpayment of                Named Insured cancels, the refund will be
                                      premium.                                                   calculated as follows:
                                 b. 15 days before the effective date of                         a. Policies Written For One Year Or Less
                                      cancellation if we cancel because the risk
                                      does not meet our underwriting standards.                      We will refund 90% of the pro rata unearned
                                                                                                     premium.
                             3. When this policy has been in effect for more than
                                 45 days or is a renewal policy, we may cancel                    b. Policies Written For More Than One Year
                                 this policy by mailing to the first Named Insured,                  (1) If the policy is cancelled in the first year,
                                 at the last mailing address known to us, written                        we will refund 90% of the pro rata
00020001560249617150392




                                 notice of cancellation at least:                                        unearned premium for the first year, plus
                                  a. 10 days before the effective date of                                the full annual premium for subsequent
                                      cancellation if we cancel for nonpayment of                        years.
                                      premium.                                                       (2) If the policy is cancelled after the first year,
                                 b. 45 days before the effective date of                                 we will refund the pro rata unearned
                                      cancellation if we cancel for a permissible                        premium.
                                      reason other than nonpayment of premium,                    c. Continuous And Annual Premium Payment
                                      stating the reason for cancellation. Under this                 Policies
                                      Paragraph b., we may cancel only for one or
                                                                                                     We will refund 90% of the pro rata unearned
                                      more of the following reasons:
                                                                                                     premium for the year in which the policy is
                                     (1) When         there        exists      material              cancelled.
                                          misrepresentation or fraud in connection
                                                                                                 We will retain the minimum premium, except if the
                                          with the application, policy, or presentation
                                                                                                 policy is cancelled as of the inception date.
                                          of a claim.
                                     (2) A change in the condition of the risk that
                                          results in an increase in the hazard
                                          insured against.
                                     (3) A matter or issue related to the risk that
                                          constitutes a threat to public safety.




                          CG 02 01 10 09                         Copyright Insurance Services Office, Inc., 2009                           Page 1 of 2
       However, if this policy is financed by a premium      D. The following condition is added and supersedes any
       finance company and we or the premium finance            provisions to the contrary:
       company or the first Named Insured cancels the           When We Do Not Renew
       policy, the refund will consist of the gross
       unearned premium computed pro rata, excluding             1. We may elect not to renew this policy by mailing
       any expense constant, administrative fee or                  notice of nonrenewal to the first Named Insured
       nonrefundable charge filed with and approved by              at the last mailing address known to us at least
       the insurance commissioner.                                  45 days before the expiration date of this policy.
      The cancellation will be effective even if we have         2. We will send notice of nonrenewal to the first
      not made or offered a refund.                                 Named Insured by certificate of mail or by
                                                                    commercial mail delivery service. We will
C. Paragraph 6. of the Cancellation Common Policy                   maintain proof of mailing in a form authorized or
   Condition is replaced by the following:                          accepted by the United States Postal Service or
   We will send notice of cancellation to the first Named           by other commercial mail delivery service when
   Insured by certificate of mail if:                               such service is used. Proof of mailing will be
       a. We cancel for nonpayment of premium; or                   sufficient proof of notice.
       b. This policy is not a renewal of a policy we            3. When we elect not to renew a policy that has
          issued and has been in effect for 45 days or              been in effect for more than 45 days for a reason
          less.                                                     other than nonpayment of premium, we will
                                                                    provide a written statement of the actual reason
   We will send notice to the first Named Insured by                for the refusal to renew. You may request
   certificate of mail or by commercial mail delivery               additional information within 30 days from the
   service if we cancel for a reason other than                     date of our notice.
   nonpayment of premium and this policy:
                                                                 4. If we offer to renew at least 45 days before the
       a. Is a renewal of a policy we issued; or                    renewal date and you fail to make the required
       b. Has been in effect for more than 45 days.                 premium payment by the renewal date, the policy
                                                                    will terminate on the renewal date for
   We will maintain proof of mailing in a form authorized
                                                                    nonpayment of premium.
   or accepted by the United States Postal Service or
   by other commercial mail delivery service when such
   service is used. Proof of mailing will be sufficient
   proof of notice.




Page 2 of 2                         Copyright Insurance Services Office, Inc., 2009                  CG 02 01 10 09
                                                                                                                                      CNA80664XX
                                                                                                                                        (Ed. 11-14)



                                   UNDERLYING INSURANCE COVERAGE LIMITATION ENDORSEMENT
                          This endorsement modifies insurance provided under the following:
                          COMMERCIAL UMBRELLA PLUS COVERAGE PART
                          It is understood and agreed as follows:
                          SECTION I – COVERAGES, the paragraph entitled Exclusions is amended with the addition of the following exclusion:
                          This insurance does not apply to:
                          Underlying Insurance Coverage Limitation
                          Notwithstanding anything to the contrary, this policy does not provide broader coverage than that which is provided by any
                          "scheduled underlying insurance."
                          In the event of any difference between:
                          a.   exclusions, restrictions, limiting terms or conditions in this policy, and
                          b. exclusions, restrictions, limiting terms or conditions in the "scheduled underlying insurance"
                          addressing the same general risk or hazard, then the more restrictive provision shall apply.




                          All other terms and conditions of the Policy remain unchanged.
00020001560249617150393




                          CNA80664XX (Ed. 11-14)                                                                                        Page 1 of 1
                                                                             Copyright, CNA All Rights Reserved.
                                                                                                                  CNA80815XX
                                                                                                                    (Ed. 11-14)



            ACCESS TO OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                       INFORMATION AND DATA-RELATED
                                LIABILITY EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:
COMMERCIAL UMBRELLA PLUS COVERAGE PART
It is understood and agreed that under SECTION I – COVERAGES, the subsection entitled Exclusions, the exclusion
entitled Electronic Data is deleted in its entirety and replaced with the following:
Access to or Disclosure of Confidential or Personal Information and Data-Related Liability
Any liability arising out of:
A. any access to or disclosure of any person's or organization's confidential or personal information, including patents,
   trade secrets, processing methods, customer lists, financial information, credit card information, health information or
   any other type of nonpublic information; or
B. the loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate "electronic data."
This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic expenses,
public relations expenses or any other loss, cost or expense incurred by the insured or others arising out of that which is
described in paragraph A. or B. above.
However, unless paragraph A. above applies, this exclusion does not apply to liability for "bodily injury" to the extent such
liability is covered by "scheduled underlying insurance."




All other terms and conditions of the Policy remain unchanged.




CNA80815XX (Ed. 11-14)                                                                                               Page 1 of 1
                                                  Copyright, CNA All Rights Reserved.
                                                                                                                                            G-115922-A
                                                                                                                                             (Ed. 06/95)




                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                      AIRCRAFT LIMITATION
                          This endorsement modifies insurance provided under the following:

                              COMMERCIAL UMBRELLA PLUS COVERAGE PART

                          It is agreed that exclusion h. of SECTION I – COVERAGES is deleted and replaced by the following:
                          This insurance does not apply to:
                          h. Liability arising out of the ownership, maintenance, operation, use, or “loading or unloading” of any “aircraft”.
                              However, this exclusion does not apply if liability for “aircraft” is scheduled in this policy’s Schedule of Underlying In-
                              surance for the full limits shown, and then only for such liability for which coverage is afforded under the “scheduled
                              underlying insurance”.
00020001560249617150394




                          G-115922-A                                                                                                         Page 1 of 1
                          (Ed. 06/95)
                                                                                                             G-116393-B
                                                                                                              (Ed. 07/05)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                               CONTRACTUAL LIABILITY LIMITATION
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA PLUS COVERAGE PART

The Contractual Liability exclusion, paragraph 2.b.           assumption of liability in a contract or agreement unless,
Exclusions (Section I) is deleted and replaced with the       and then only to the extent that coverage is provided by
following:                                                    "scheduled underlying insurance."

This insurance does not apply to "bodily injury," "property   This exclusion does not apply to liability for "ultimate net
damage" or "personal and advertising injury" for which the    loss" that the insured would have in the absence of the
insured is obligated to pay damages by reason of the          contract or agreement.




G-116393-B                                                                                                    Page 1 of 1
(Ed. 07/05)
                                                                                                                                    G-133136-B
                                                                                                                                     (Ed. 07/05)


                                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                  BRIDGE ENDORSEMENT
                          This endorsement modifies insurance provided under the following:

                              COMMERCIAL UMBRELLA PLUS COVERAGE PART

                          Any "state amendatory" endorsement which is listed in the    Office (ISO) state cancellation, nonrenewal, or amendatory
                          Commercial Umbrella Plus Coverage Part Declarations will     endorsement which begins with an IL or CG prefix.
                          modify the Commercial Umbrella Plus Coverage Part, even      When a "state amendatory" endorsement is attached to the
                          if the endorsement does not state that it will modify the    Commercial Umbrella Plus Coverage Part, the term claim,
                          Commercial Umbrella Coverage Part.                           as used in the "state amendatory" endorsement, shall
                          For the purposes of this endorsement, a "state               mean "ultimate net loss" as defined in the Commercial
                          amendatory" endorsement means any Insurance Services         Umbrella Plus Coverage Part.
00020001560249617150395




                          G-133136-B                                                                                                 Page 1 of 1
                          (Ed. 07/05)
                                                                                                                          G-15057-C
                                                                                                                          (Ed. 06/05)



                                        COMMERCIAL UMBRELLA PLUS
                                            COVERAGE PART

Various provisions in this policy restrict coverage. Read                            termination of this policy period; and (b) no
the entire policy carefully to determine rights, duties and                          "authorized insured" first knows of this "bodily
what is and is not covered.                                                          injury" or "property damage" until after the
                                                                                     termination of this policy period, then such
Throughout this policy the words "you" and "your" refer to                           first knowledge will be deemed to be during
the Named Insured identified under SECTION Il – WHO IS                               this policy period.
AN INSURED of this policy.
                                                                         b. "Bodily injury" or "property damage" which occurs
The word "insured" means any person or organization                         during the policy period and was not, prior to the
qualifying as such under SECTION Il – WHO IS AN                             policy period, known to have occurred by any
INSURED.                                                                    "authorized insured" includes any continuation,
The words "we," "us" and "our" refer to the Company                         change or resumption of that "bodily injury" or
providing this insurance.                                                   "property damage" after the end of the policy
                                                                            period.
Other words and phrases that appear in quotation marks
have special meaning. Refer to SECTION V –                               c.    "Bodily injury" or "property damage" will be deemed
DEFINITIONS.                                                                   to have been known to have occurred at the
                                                                               earliest time when any "authorized insured":
SECTION I – COVERAGES
                                                                               (1) Reports all, or any part, of the "bodily injury" or
1.    Insuring Agreement                                                           "property damage" to us or any other insurer;
     We will pay on behalf of the insured those sums in                        (2) Receives a written or verbal demand, claim or
     excess of "scheduled           underlying    insurance,"                      "suit" for damages because of the "bodily
     "unscheduled underlying insurance" or the "retained                           injury" or "property damage"; or
     limit" that the insured becomes legally obligated to pay
     as "ultimate net loss" because of "bodily injury,"                        (3) Becomes aware by any other means that
     "property damage" or "personal and advertising injury"                        "bodily injury" or "property damage" has
     to which this insurance applies.                                              occurred or has begun to occur.

     a.   This insurance applies to "bodily injury" and                  d. This insurance applies to "personal and advertising
          "property damage" only if:                                        injury" caused by an "incident" committed
                                                                            anywhere in the world during the policy period.
          (1)   The "bodily injury" or "property damage" is
                caused by an "incident" anywhere in the                   If we are prevented by law, statute or otherwise from
                world;                                                    paying on behalf of the insured, then we will indemnify
                                                                          the insured for those sums that the insured is legally
          (2)   The "bodily injury" or "property damage"                  obligated to pay as "ultimate net loss" because of
                occurs during the policy period; and                      "bodily injury," "property damage" or "personal and
                                                                          advertising injury" to which this insurance applies.
          (3)   With respect to "bodily injury" or "property
                damage" that continues, changes or resumes          2.    Exclusions
                so as to occur during more than one policy
                period, both of the following conditions are              This Insurance does not apply to:
                met:                                                      a.    Expected or Intended Injury
                (i) Prior to the policy period, no "authorized                  "Bodily injury" or "property damage" expected or
                    insured" knew that the "bodily injury" or                   intended from the standpoint of the insured. This
                    "property damage" had occurred, in whole                    exclusion does not apply to "bodily injury"
                    or in part; and                                             resulting from the use of reasonable force to
                (ii) During the policy period, an "authorized                   protect persons or property. This exclusion does
                     insured" first knew that the "bodily injury"               not apply to Employers Liability claims for "bodily
                     or "property damage" had occurred, in                      injury" covered by "scheduled underlying
                     whole or in part.                                          insurance."

                For purposes of this Paragraph (1) a.(3) only,            b. Contractual Liability
                if (a) "bodily injury" or "property damage" that                "Bodily injury," "property damage" or "personal
                occurs during this policy period does not                       and advertising injury" for which the insured is
                continue, change or resume after the                            obligated to pay damages by reason of the

G-15057-C                                                                                                               Page 1 of 17
(Ed. 06/05)
                                                                                                                                          G-15057-C
                                                                                                                                          (Ed. 06/05)


                                   assumption of liability in a contract or agreement.              However, this exclusion does not apply to
                                   This exclusion does not apply to liability for                   paragraphs 10. a., b. and c. of "personal and
                                   "ultimate net loss":                                             advertising injury" under SECTION V –
                                                                                                    DEFINITIONS;
                                   (1) That the insured would have in the absence of
                                       the contract or agreement; or                                For the purposes of this exclusion, the placing
                                                                                                    of frames, borders or links, or advertising, for
                                   (2) Because of "bodily injury" or "property
                                                                                                    you or others anywhere on the Internet, is not
                                       damage" assumed in a contract or agreement                   by itself, considered the business of
                                       that is an "insured contract," provided the                  advertising, broadcasting, publishing or
                                       "bodily injury" or "property damage" occurs                  telecasting.
                                       subsequent to the execution of the contract or
                                       agreement.                                              (10) Arising out of an electronic chatroom or
                                                                                                    bulletin board the insured hosts, owns, or over
                              c.   "Personal and advertising injury" Exclusions
                                                                                                    which the insured exercises control; or
                                   "Personal and advertising injury":                          (11) Arising out of the unauthorized use of
                                   (1) Caused by or at the direction of the insured                 another's name or product in your e-mail
                                       with the knowledge that the act would violate                address, domain name or metatag, or any
                                       the rights of another and would inflict                      other similar tactics to mislead another's
                                       "personal and advertising injury";                           potential customers.
                                   (2) Arising out of oral or written publication of      d. Workers' Compensation and Similar Laws
                                       material, if done by or at the direction of the          Any obligation of the insured under a:
                                       insured with knowledge of its falsity;
                                                                                                (1) Workers' compensation;
                                   (3) Arising out of oral or written publication of
                                       material whose first publication took place              (2) Disability benefits; or
                                       before the beginning of the policy period;
                                                                                                (3) Unemployment compensation
                                   (4) Arising out of a criminal act committed by or at
                                       the direction of the insured;                            law or any similar law.

                                   (5) Arising out of a breach of contract, except an     e.    Employers Liability
                                       implied contract to use another's advertising            "Bodily injury" to:
                                       idea in your "advertisement";
                                                                                                (1) An employee of the insured arising out of and
                                   (6) Arising out of the failure of goods, products or             in the course of:
                                       services to conform with any statement of
                                       quality or performance made in your                          (a) Employment by the insured; or
00020001560249617150396




                                       "advertisement";                                             (b) Performing duties related to the conduct
                                   (7) Arising out of the wrong description of the                      of the insured's business; or
                                       price of goods, products or services stated in           (2) The spouse, child, parent, brother or sister of
                                       your "advertisement";                                        that employee as a consequence of (1)
                                   (8) Arising out of the infringement of copyright,                above.
                                       patent, trademark, trade secret or other                 This exclusion applies:
                                       intellectual property rights;
                                                                                                (1) Whether the insured may be liable as an
                                        However, this exclusion does not apply to                   employer or in any other capacity; and
                                        infringement, in your "advertisement," of
                                        copyright, trade dress or slogan;                       (2) To any obligation to share damages with or
                                                                                                    repay someone else who must pay damages
                                   (9) Committed by an insured whose business is:                   because of the injury.
                                        (a) Advertising, broadcasting, publishing or            This exclusion does not apply:
                                            telecasting;
                                                                                                (1) To liability assumed by the insured under an
                                        (b) Designing or determining content of                     "insured contract"; or
                                            websites for others; or
                                                                                                (2) Only to the extent that coverage is provided
                                        (c) An Internet search, access, content or                  by "scheduled underlying insurance."
                                            service provider;



                          G-15057-C                                                                                                      Page 2 of 17
                          (Ed. 06/05)
                                                                                                          G-15057-C
                                                                                                          (Ed. 06/05)


    f.   Pollution                                                        from the covered "automobile" to the
                                                                          place where they are finally:
         (1) "Bodily injury" or "property damage" arising
             out of the actual, alleged or threatened                     (i) Delivered;
             discharge, dispersal, seepage, migration,
                                                                          (ii) Disposed of; or
             release or escape of "pollutants":
              (a) At or from any premises, site or location               (iii) Abandoned
                  which is or was at any time owned or                    by the insured.
                  occupied by, or rented or loaned to, any
                  insured;                                            Subparagraphs (a) and (d)(i) do not apply to
                                                                      "bodily injury" or "property damage" arising
              (b) At or from any premises, site or location           out of heat, smoke or fumes from a hostile
                  which is or was at any time used by or for          fire.
                  any insured or others for the handling,
                  storage, disposal, processing or treatment          As used in this exclusion, a hostile fire means
                  of waste;                                           one which becomes uncontrollable or breaks
                                                                      out from where it was intended to be.
              (c) Which are or were at any time
                  transported, handled, stored, treated,              Subparagraph (d)(i) does not apply to "bodily
                  disposed of, or processed as waste by or            injury" or "property damage" arising out of the
                  for any insured or any person or                    escape of fuels, lubricants, or other operating
                  organization for whom you may be legally            fluids which are needed to perform the normal
                  responsible; or                                     electrical, hydraulic or mechanical functions
                                                                      necessary for operation of "mobile equipment"
              (d) At or from any premises, site or location           or its parts, if such fuels, lubricants or other
                  on which any insured or any contractors             operating fluids escape from a vehicle part
                  or subcontractors working directly or               designed to hold, store or receive them. This
                  indirectly on any insured's behalf are              exception does not apply if the "bodily injury"
                  performing operations:                              or "property damage" arises out of the
                  (i) If the "pollutants" are brought on or to        intentional discharge, dispersal or release of
                      the premises, site or location in               the fuels, lubricants or other operating fluids,
                      connection with such operations by              or if such fuels, lubricants or other operating
                      such      insured,      contractor    or        fluids are brought on or to the premises, site
                      subcontractor; or                               or location with the intent that they be
                                                                      discharged, dispersed or released as part of
                  (ii) If the operations are to test for,             the operations being performed by such
                       monitor, clean up, remove, contain,            insured, contractor or subcontractor.
                       treat, detoxify or neutralize, or in any
                       way respond to, or assess the effects          Subparagraph (e)(iii) does not apply to fuels,
                       of "pollutants."                               lubricants, fluids, exhaust, gases or other
                                                                      similar "pollutants" that are needed for or
              (e) That are, or that are contained in property         result from the normal electrical, hydraulic or
                  that is:                                            mechanical functioning of the covered
                                                                      "automobile" or its parts if the "pollutants"
                  (i) Being transported or towed by, or
                                                                      escape or are discharged, dispersed or
                      handled for movement into, onto or              released directly from an "automobile" part
                      from a covered "automobile";                    designed by its manufacturer to hold, store,
                  (ii) Otherwise in the course of transit;            receive or dispose of such "pollutants."
                  (iii)Being stored, disposed of, treated or          Subparagraphs (f) and (g) do not apply if the
                        processed in or upon the covered              "pollutants" or property in which the
                        "automobile";                                 "pollutants" are contained are upset,
                                                                      overturned or damaged as a result of the
              (f) Before the "pollutants" or property in              maintenance or use of a covered "automobile"
                  which the "pollutants" are contained are            and the discharge, dispersal, release or
                  moved from the place where they are                 escape of the "pollutants" is caused directly
                  accepted by the insured for movement                by such upset, overturn or damage.
                  into or onto the covered "automobile"; or
                                                                  (2) "Personal and advertising injury" arising out of
              (g) After the "pollutants" or property in which         the actual, alleged or threatened discharge,
                  the "pollutants" are contained are moved            dispersal, seepage, migration, release or
                                                                      escape of "pollutants" at any time.

G-15057-C                                                                                               Page 3 of 17
(Ed. 06/05)
                                                                                                                                         G-15057-C
                                                                                                                                         (Ed. 06/05)


                                  (3) Any loss, cost or expense arising out of any:             This exclusion applies even if the claims against
                                                                                                any insured allege negligence or other wrongdoing
                                        (a) Request, demand or order that any
                                                                                                in the supervision, hiring, employment, training, or
                                            insured or others test for, monitor, clean          monitoring of others by that insured, if the
                                            up, remove, contain, treat, detoxify or             "incident" which caused the "bodily injury" or
                                            neutralize, or in any way respond to, or            "property damage" involved the ownership,
                                            assess the effects of "pollutants"; or              maintenance, use or entrustment to others of any
                                        (b) Claim or "suit" by or on behalf of a                "aircraft" that is owned or operated by or rented or
                                            governmental authority for damages                  loaned to any insured.
                                            because of testing for, monitoring,            i.   War
                                            cleaning up, removing, containing,
                                            treating, detoxifying or neutralizing, or in        Any liability arising out of:
                                            any way responding to, or assessing the
                                            effects of "pollutants."                            (1) War, including undeclared or civil war;

                              g. Watercraft                                                     (2) Warlike action by a military force, including
                                                                                                      action in hindering or defending against an
                                  "Bodily injury" or "property damage" arising out of                 actual or expected attack, by any
                                  the:                                                                government, sovereign or other authority
                                                                                                      using military personnel or other agents; or
                                  (1) Ownership;
                                                                                                (3) Insurrection, rebellion, revolution, usurped
                                  (2) Maintenance;
                                                                                                      power, or action taken by governmental
                                  (3) Use; or                                                         authority in hindering or defending against
                                                                                                      any of these.
                                  (4) Entrustment to others
                                                                                           j.   Damage to Property
                                  of a "watercraft" owned or operated by or rented or
                                  loaned to an insured. Use includes operation or               "Property damage" to:
                                  "loading or unloading."                                       (1) Property you own, rent, or occupy, including
                                  This exclusion applies even if the claims against                 any costs or expenses incurred by you, or any
                                  any insured allege negligence or other wrongdoing                 other person, organization or entity, for repair,
                                  in the supervision, hiring, employment, training, or              replacement, enhancement, restoration or
                                  monitoring of others by that insured, if the                      maintenance of such property for any reason,
                                  "incident" which caused the "bodily injury" or                    including prevention of injury to a person or
                                  "property damage" involved the ownership,                         damage to another's property;
                                  maintenance, use or entrustment to others of any              (2) Premises you sell, give away or abandon, if
                                  watercraft that is owned or operated by or rented                 the "property damage" arises out of any part
00020001560249617150397




                                  or loaned to any insured.                                         of those premises;
                                  This exclusion does not apply to:                             (3) Property loaned to you;
                                  (1) A "watercraft" while ashore on premises you               (4) Personal property in the care, custody or
                                      own or rent;                                                  control of the insured;
                                  (2) A "watercraft" you do not own that is:                    (5) That particular part of real property on which
                                        (a) Less than 55 feet long; and                             you or any contractors or subcontractors
                                                                                                    working directly or indirectly on your behalf
                                        (b) Not being used to carry persons or                      are performing operations, if the "property
                                            property for a charge; or                               damage" arises out of those operations; or
                                  (3) Liability assumed under an "insured contract"             (6) That particular part of any property that must
                                      for the ownership, maintenance or use of                      be restored, repaired or replaced because
                                      "watercraft."                                                 "your work" was incorrectly performed on it.
                              h. Aircraft                                                       Paragraph (2) of this exclusion does not apply if
                                  The ownership, maintenance, operation, use,                   the premises are "your work" and were never
                                  entrustment to others or "loading or unloading" of            occupied, rented or held for rental by you.
                                  any "aircraft":                                               Paragraphs (3), (4), (5) and (6) of this exclusion do
                                  (1) Owned by an insured; or                                   not apply to liability assumed under a sidetrack
                                                                                                agreement.
                                  (2) Chartered without crew by an insured or on an
                                      insured's behalf.
                          G-15057-C                                                                                                    Page 4 of 17
                          (Ed. 06/05)
                                                                                                                 G-15057-C
                                                                                                                 (Ed. 06/05)


         Paragraph (6) of this exclusion does not apply to       q. Uninsured/Underinsured Motorist and Similar
         "property damage" included in the "products-               Laws
         completed operations hazard."
                                                                       Liability imposed on the insured under an
    k.   Damage to your Product                                        uninsured/underinsured motorist law, a personal
                                                                       injury protection law, a reparations benefit law or
         "Property damage" to "your product" arising out of            other similar law.
         it or any part of it.
                                                                 r.    Electronic Data
    l.   Damage to you Work
                                                                       Any liability arising out of the loss of, loss of use
         "Property damage" to "your work" arising out of it            of, damage to, corruption of, inability to access, or
         or any part of it and included in the "products-              inability to manipulate "electronic data."
         completed operations hazard."
                                                                 s.    Nonemployment Related Discrimination
         This exclusion does not apply if the damaged
         work or the work out of which the damage arises              To any alleged or actual nonemployment related
         was performed on your behalf by a subcontractor.             discrimination committed intentionally against a
                                                                      person.
    m. Damage to Impaired Property or Property Not
       Physically Injured                                        t.    Asbestos
         "Property damage" to "impaired property" or                   (1) "Bodily Injury," "property damage" or
         property that has not been physically injured,                    "personal and advertising injury" arising out of
         arising out of:                                                   the actual, alleged or threatened exposure at
                                                                           any time to "asbestos"; or
         (1) A defect, deficiency, inadequacy or dangerous
             condition in "your product" or "your work"; or            (2) Any loss, cost or expense that may be
                                                                           awarded or incurred:
         (2) A delay or failure by you or anyone acting on
             your behalf to perform a contract or                          (a) By reason of a claim or "suit" for any such
             agreement in accordance with its terms.                           injury or damage; or
         This exclusion does not apply to the loss of use of               (b) In complying with a governmental
         other property arising out of sudden and                              direction or request to test for, monitor,
         accidental physical injury to "your product" or                       clean up, remove, contain or dispose of
         "your work" after it has been put to its intended                     "asbestos."
         use.
                                                                 u. Fungi and Microbes
    n. Recall of Products, Work Or Impaired Property
                                                                       (1) "Bodily injury," "property damage" or
         Damages claimed for any loss, cost or expense                     "personal and advertising injury," which would
         incurred by you or others for the loss of use,                    not have occurred, in whole or in part, but for
         withdrawal, recall, inspection, repair, replacement,              the actual, alleged or threatened inhalation of,
         adjustment, removal or disposal of:                               ingestion of, contact with, exposure to,
                                                                           existence of, or presence of any "fungi or
         (1) "Your product";
                                                                           microbes"; or
         (2) "Your work"; or                                           (2) Any loss, cost, or expense arising out of the
         (3) "Impaired property";                                          testing for, monitoring, cleaning up, removing,
                                                                           containing, treating, detoxifying, neutralizing,
         if such product, work, or property is withdrawn or                remediating, or disposing of, or in any way
         recalled from the market or from use by any                       responding to or assessing the effects of
         person or organization because of a known or                      "fungi or microbes" by any insured or by
         suspected defect, deficiency, inadequacy or                       anyone else.
         dangerous condition in it.
                                                                       This exclusion applies regardless of any other
    o. E.R.I.S.A.                                                      cause or event that contributes concurrently or in
         Liability for alleged or actual violations of the             any sequence to such injury or damage, loss, cost
         Employees Retirement Income Security Act of                   or expense.
         1974 or any amendments or additions thereto.            v.    Silica
    p. Directors and Officers                                          (1) "Bodily injury" arising in whole or in part out of
         Liability for a wrongful act, error, omission or                  the actual, alleged or threatened respiration or
         breach of duty by an insured in the performance of                ingestion at any time of "silica;" or
         the office of director or officer of an organization.
G-15057-C                                                                                                      Page 5 of 17
(Ed. 06/05)
                                                                                                                                              G-15057-C
                                                                                                                                              (Ed. 06/05)


                                   (2) "Personal and advertising injury" or "property               To the extent that this insurance applies to an
                                       damage" arising in whole or in part out of the               "automobile" or "mobile equipment" it is further
                                       actual, alleged or threatened presence of                    subject to the pollution exclusion, exclusion f. of
                                       "silica."                                                    this policy.
                              w. Named Insured vs. Named Insured                                    Use includes operation or "loading or unloading."
                                   Any liability arising out of claims or "suits" by a         bb. Do Not Call
                                   named insured against another named insured.
                                                                                                    Any liability arising directly or indirectly out of any
                              x.   Employment Related Practices                                     action or omission that violates or is alleged to
                                                                                                    violate:
                                   Any liability arising out of:
                                                                                                    (1) The Telephone Consumer Protection Act
                                   (1) A refusal to employ;
                                                                                                        (TCPA), including any amendment of or
                                   (2) Termination of employment;                                       addition to such law; or
                                   (3) Demotion,         evaluation,    reassignment,               (2) The CAN-SPAM Act of 2003, including any
                                       discipline;                                                      amendment of or addition to such law; or
                                   (4) Coercion,     defamation,        discrimination,             (3) Any statute, ordinance or regulation, other
                                       harassment or humiliation; or                                    than the TCPA or the CAN-SPAM Act of 2003,
                                                                                                        that prohibits or limits the sending,
                                   any other employment related practices, policies,                    transmitting, communicating or distribution of
                                   acts or omissions.                                                   material or information.
                              y.   Terrorism Limitation                                   SECTION Il – WHO IS AN INSURED
                                   "Bodily injury" or "property damage" arising out of    1.   Named Insured means any individual or organization
                                   any act of terrorism, unless, and then only to the          stated in the Declarations of this policy and if you are
                                   extent that coverage is provided by "scheduled              designated in the Declarations of this policy as:
                                   underlying insurance."
                                                                                               a.   An individual, you and your spouse, but only with
                              z.   Liquor Liability Limitation                                      respect to the conduct of a business of which you
                                   "Bodily injury" or "property damage" for which an                are the sole owner.
                                   insured may be held liable by reason of:                         If you are designated in the Declarations of this
                                   (1) Causing or contributing to the intoxication of               policy as an individual, this policy shall not apply
                                       any person;                                                  to liability arising out of your domestic or non-
                                                                                                    business activities. This does not apply to the
                                   (2) The furnishing of alcoholic beverages to a                   ownership, maintenance, use or "loading or
00020001560249617150398




                                       person under the legal drinking age or under                 unloading" of any "automobile," or to the Personal
                                       the influence of alcohol; or                                 Umbrella Liability Coverage Part.
                                   (3) Any statute, ordinance or regulation relating to        b. A partnership or joint venture, you and your
                                       the sale, gift, distribution or use of alcoholic           members, your partners, and their spouses, but
                                       beverages;                                                 only with respect to the conduct of your business.
                                   unless, and then only to the extent that coverage                No person or organization is an insured with
                                   is provided by "scheduled underlying insurance."                 respect to the conduct of any current or past
                              aa. Auto and Mobile Equipment Limitation                              partnership or joint venture that is not shown as a
                                                                                                    Named Insured in the Declarations.
                                   Any liability arising out of the:
                                                                                               c.   An organization other than a partnership or joint
                                   (1) Ownership;                                                   venture, you and your executive officers and
                                                                                                    directors, but only with respect to their duties as
                                   (2) Maintenance;
                                                                                                    your officers or directors. Your stockholders are
                                   (3) Use; or                                                      also named insureds, but only with respect to their
                                                                                                    liability as stockholders.
                                   (4) Entrustment to others
                                                                                               d. A limited liability company, you and your
                                   of an "automobile" or "mobile equipment" owned                 members, but only with respect to the conduct of
                                   or operated by or rented or loaned to an insured               your business. Your managers are also named
                                   unless, and then only to the extent that coverage              insureds but only with respect to their duties as
                                   is provided by "scheduled underlying insurance."               your managers.


                          G-15057-C                                                                                                          Page 6 of 17
                          (Ed. 06/05)
                                                                                                                      G-15057-C
                                                                                                                      (Ed. 06/05)


          No person or organization is an insured with                          you, any of your employees, "volunteer
          respect to the conduct of any current or past                         workers" any partner or member (if you are a
          limited liability company that is not shown as a                      partnership or joint venture) or any member (if
          Named Insured in the Declarations.                                    you are a limited liability company).
     e.   A corporation or organization, other than                    b. A person or organization for whom you are
          partnerships, joint ventures or limited liability               required, by virtue of a written contract entered
          companies, that you form, acquire or gain control               into prior to the "bodily injury," "property damage"
          of during the policy period, but only with respect to           or "personal and advertising injury" occurring or
          "bodily injury," "property damage" or "personal and             being committed, to provide the insurance that is
          advertising injury" taking place after you form,                afforded by this policy. This insurance applies only
          acquire or gain control of such corporation or                  with respect to operations by you or on your behalf
          organization.                                                   or to facilities you own or use, but only to the
                                                                          extent of the limits of insurance required by such
2.   Insured means the Named Insured and:                                 contract, not to exceed the limits of insurance in
     a.   Your "volunteer workers" only while performing                  this policy.
          duties related to the conduct of your business, or           c.   Any other persons or organizations included as an
          your employees, other than your executive officers                insured under the provisions of the "scheduled
          and directors (if you are an organization other than              underlying insurance" shown in the Declarations
          a partnership, joint venture or limited liability                 of this policy and then only for the same coverage,
          company) or your members (if you are a limited                    except for limits of insurance, afforded under such
          liability company ) but only for acts within the                  "scheduled underlying insurance."
          scope of their employment by you or while
          performing duties related to the conduct or your                  However, If a blanket additional insured
          business. However, none of these employees or                     endorsement is attached to the general liability
          "volunteer workers" is an insured for:                            "scheduled underlying insurance" pursuant to a
                                                                            written or oral contract or agreement between you
          (1) "Bodily injury" or "personal and advertising
                                                                            and another person or organization (called
              injury":                                                      additional insured), this insurance is excess over
              (a) To you; to your partners or members (if                   such insurance provided to the additional insured
                  you are a partnership or joint venture) to                subject to the following conditions:
                  your members (if you are a limited liability              (1) If the limits specified in the written contract or
                  company) or to a co-employee while in                         agreement are less than the limits provided by
                  the course of his or her employment or                        the "scheduled underlying insurance," then no
                  performing duties related to the conduct                      coverage is provided to the additional insured
                  of your business, or to your other                            under this policy.
                  "volunteer workers" while performing
                  duties related to the conduct of your                     (2) If the limits specified in the written contract or
                  business;                                                     agreement are greater than the limits provided
                                                                                by the "scheduled underlying insurance," then
              (b) To the spouse, child, parent, brother or
                                                                                this insurance is excess over the insurance
                  sister of that co-employee or "volunteer                      provided by the "scheduled underlying
                  worker" as a consequence of Paragraph                         insurance." The limits of insurance for the
                  (1)(a) above;
                                                                                additional insured are the lesser of:
              (c) For which there is any obligation to share                    (i) The limits specified in the written contract;
                  damages with or repay someone else                                or
                  who must pay damages because of the
                  injury described in Paragraphs (1)(a) or                      (ii) The limits of the "scheduled underlying
                  (b) above; or                                                      insurance" plus the limits of this policy.
              (d) Arising out of his or her providing or          SECTION Ill – LIMITS OF INSURANCE
                  failing to provide professional health care
                                                                  1.   The Limits of Insurance shown in the Declarations and
                  services.
                                                                       the rules below fix the most we will pay regardless of
          (2) "Property damage" to property:                           the number of:
              (a) Owned, occupied or used by;                          a.   Insureds;
              (b) Rented to, in the care, custody or control           b. Claims made or "suits" brought;
                  or, or over which physical control is being
                                                                       c.   Persons or organizations making claims or
                  exercised for any purpose by
                                                                            bringing "suits."

G-15057-C                                                                                                           Page 7 of 17
(Ed. 06/05)
                                                                                                                                                G-15057-C
                                                                                                                                                (Ed. 06/05)


                               d. "Automobiles," "aircraft" or "watercraft" to which              than 12 months. In that case, the additional period will
                                  this policy applies; or                                         be deemed part of the last preceding period for
                                                                                                  purposes of determining the limits of insurance.
                               e.   Coverages under which loss is insured in this
                                    policy.                                                  SECTION IV – CONDITIONS
                          2.   The limit of insurance shown in the Declarations as the       1.   Financial Impairment
                               Aggregate Limit is the most we will pay for the sum of
                               all "ultimate net loss," to which this insurance applies           Bankruptcy, rehabilitation, receivership, liquidation or
                               and applies separately to all "ultimate net loss":                 other financial impairment of you or an "underlying
                                                                                                  insurer" shall neither relieve nor increase any of our
                               a.   Included in the "products-completed operations                obligations under this policy.
                                    hazard";
                                                                                                  In the event there is diminished recovery or no
                               b. To which, and in the same manner, an aggregate                  recovery available to you as a result of such financial
                                  limit applies under "scheduled underlying                       impairment of an insurer providing "scheduled
                                  insurance" other than "ultimate net loss" included              underlying insurance," the coverage under this policy
                                  in the "products-competed operations hazard";                   shall apply only in excess of the limits of insurance
                                  and                                                             stated in the "scheduled underlying insurance." Under
                                                                                                  no circumstances shall we be required to drop down
                               c. To which no "scheduled underlying insurance"                    and replace the limits of insurance, or assume the
                                    applies.                                                      obligations of a financially impaired insurer.
                               The Aggregate Limit does not apply to "ultimate net           2.   Duties of the Insured
                               loss" for which no aggregate limit applies in the
                               "scheduled underlying insurance."                                  a.   In the event of an "incident" which has not resulted
                                                                                                       in a claim or suit.
                          3.   Subject to 2. above, the limit of insurance shown in the
                               Declarations as the Each Incident limit is the most we                  Whenever you have information of an "incident"
                               will pay for the sum of all "ultimate net loss" to which                which involves injuries or damages likely to
                               this insurance applies arising arising out of any one                   involve this policy, written notice shall be given by
                               "incident."                                                             or for you to us or to our authorized agent as soon
                                                                                                       as practicable. The notice shall contain:
                          4.   In the event of reduction or exhaustion of the
                               aggregate limits of insurance under "scheduled                          (1) Particular information sufficient to identify the
                               underlying insurance" solely by reason of payments of                       insured;
                               a combination of covered:
                                                                                                       (2) Such information as can be reasonably
                               a.   Expenses;                                                              obtained with respect to time, place and
                                                                                                           circumstances of the occurrence or offense;
                               b. Settlements; or
                                                                                                           and
00020001560249617150399




                               c.   Judgments                                                          (3) Names and addresses of the insured and of
                               paid thereunder as a result of "bodily injury," property                    available witnesses.
                               damage" or "personal and advertising injury" taking                b. In the Event of Claims or Suit
                               place during this policy period, this policy shall, subject
                               to this limit of insurance provision and to the remaining               You shall provide us with written notice as soon as
                               terms and provisions and conditions of this policy:                     practicable whenever:
                               a.   Apply in excess of such reduction of "scheduled                    (1) A claim is made or "suit" is brought against
                                    underlying insurance"; or                                              you;
                               b. Apply in place of the exhausted amount of                            (2) You receive notice that a right to bring claim
                                  "scheduled underlying insurance."                                        or "suit" against you will be asserted; or
                               Nothing in a. or b. above shall serve to increase the                   (3) You obtain information that the obligation of
                               limits of insurance shown in the Declarations.                              "underlying insurers" to:
                          5.   The limits of this policy shall apply separately to:                        (a) Investigate;
                               a.   Each consecutive annual period; and                                    (b) Defend;
                               b. Remaining periods of less than 12 months;                                (c) Pay on behalf of; or
                               starting with the beginning of the policy period shown                      (d) Indemnify
                               in the Declarations, unless the policy period is
                               extended after issuance for an additional period of less                    you has ceased.


                          G-15057-C                                                                                                           Page 8 of 17
                          (Ed. 06/05)
                                                                                                                    G-15057-C
                                                                                                                    (Ed. 06/05)


          Every demand, notice, summons, amended                      brought. However, the inclusion of more than one
          complaint or other process received by you or               insured shall not operate to increase the limits of
          your representative shall be forwarded with each            insurance.
          notice.
                                                                 8.   Annual Rating
3.   Legal Action Against Us
                                                                      If this policy is issued for a period in excess of one
     No legal action shall be brought against us unless you           year, the premium may be revised on each annual
     have fully complied with all the terms of this policy and        anniversary in accordance with our rates and rules in
     the amount of your obligation to pay has been finally            effect at that time.
     determined either by:
                                                                 9.   "Scheduled Underlying Insurance"
     a.   Judgment against you after actual trial; or
                                                                      Material change in premium for "scheduled underlying
     b. Written agreement between us, you and the                     insurance" shall be promptly reported to us. Premium
        claimant.                                                     for this policy may be adjusted to reflect changes in
                                                                      underlying insurance in accordance with our manuals
4.   Other Insurance
                                                                      in effect at the time of the change.
     This insurance is excess over and will not contribute       10. Maintenance of "Scheduled Underlying Insurance"
     with any other insurance available to the insured
     whether such other insurance is stated to be primary,            While this policy is in force you agree that the policies
     contributory, excess, contingent or otherwise. This              listed in the Declarations as "scheduled underlying
     condition does not apply to insurance purchased                  insurance" and their renewals and replacements shall
     specifically to apply in excess of this insurance.               be maintained, without alterations of terms or
                                                                      conditions, in full effect during the term of this policy;
5.   Premium Audit
                                                                      except for reduction or exhaustion of the aggregate
     a.   We will compute all premiums for this policy in             limits of insurance in the "scheduled underlying
          accordance with our rules and rates.                        insurance," provided that such reduction or exhaustion
                                                                      is solely the result of "incidents" taking place during
     b. If the premium is shown in the Declarations as flat,          this policy period, and not before. If you fail to maintain
        the premium for this policy is not subject to                 "scheduled underlying insurance," this condition shall
        adjustment.                                                   not invalidate this policy. However, in the event of
     c. If the premium is shown in the Declarations as                such failure, we will only be liable to the same extent
        adjustable, the premium shown as the advance                  as if you had complied with this condition.
        premium is a deposit premium only. At the close of       11. Appeals
        each audit period we will compute the earned
        premium for that period. Audit premiums are due               If you or your "underlying insurers" elect not to appeal
        and payable on notice to the first Named Insured              a judgment in excess of the limits of insurance
        shown in the Declarations. If the sum of the                  afforded by the:
        advance and audit premiums paid for the policy                a.   "Scheduled underlying insurance";
        term are greater than the earned premium, we will
        return the excess, subject to the minimum                     b. "Unscheduled underlying insurance"; or
        premium, to the first Named Insured shown in the
                                                                      c.   "Retained limit";
        Declarations.
     d. The first Named Insured shown in the                          we may elect to appeal. Our limit of liability shall not
        Declarations must keep records of the information             be increased because of such appeal. We will,
        we need for premium computation, and send us                  however, pay the following costs and expenses:
        copies at such times as we request.                           a.   All premium bonds to release attachments for an
6.   Nonrenewal                                                            amount not in excess of the applicable limit of
                                                                           liability of this policy;
     If we decide not to renew this policy, we will mail or
                                                                      b. All premiums on appeal bonds required in such
     deliver to the first Named Insured shown in the
     Declarations written notice of the nonrenewal not less              defended "suit," but without obligation to apply for
     than 30 days before the expiration date.                            or furnish such bonds;
                                                                      c.   Court fees;
     If notice is mailed, proof of mailing will be sufficient
     proof of notice.                                                 d. Costs and expenses taxed against you by the
7.   Severability of Interests                                           appellate court and interest accruing after entry of
                                                                         a judgment against you and before we have:
     The insurance afforded applies separately to each
                                                                           (1) Paid;
     insured against whom claim is made or "suit" is

G-15057-C                                                                                                          Page 9 of 17
(Ed. 06/05)
                                                                                                                                                G-15057-C
                                                                                                                                                (Ed. 06/05)


                                   (2) Offered to pay; or                                        such payments in full if the insured first named fails to
                                                                                                 pay the amount due within 30 days after we give
                                   (3) Deposited in court
                                                                                                 written notice or demand.
                                   the part of the judgment that is within the              15. Trade Sanctions
                                   applicable limit of insurance. Where the
                                   "underlying insurers" terminate their liability to pay        In accordance with laws and regulations of the United
                                   interest on the judgment by an offer to pay their             States concerning economic and trade embargoes,
                                   limits, you shall demand that such limits be paid. If         this policy is void ab initio (void from its inception) with
                                   the appeal is successful, such amounts not                    respect to any term or condition of this policy that
                                   obligated to be paid shall be returned to such                violates any laws or regulations of the United States
                                   "underlying insurer."                                         concerning economic and trade embargoes including,
                                                                                                 but not limited to the following:
                          12. Subrogation
                                                                                                 a.   Any insured, or any person or entity claiming the
                              In the case of any payments by us under the                             benefits of an insured, who is or becomes a
                              coverages of this policy, we shall be subrogated to all                 Specially Designated National or Blocked Person
                              rights of recovery against any other party which you                    or who is otherwise subject to U.S. economic or
                              may have and will cooperate with you and all other                      trade sanctions;
                              interests. Amounts recovered shall be apportioned in
                              the following order:                                               b. Any claim or "suit" that is brought in a Sanctioned
                                                                                                    Country or by a Sanctioned Country Government,
                              a.   Amounts paid in excess of the payments under                     where any action in connection with such claim or
                                   this policy shall first be reimbursed up to the                  "suit" is prohibited by U.S. economic or trade
                                   amount paid by those, including you, who made                    sanctions;
                                   such payments;
                                                                                                 c.   Any claim or "suit" that is brought by any Specially
                              b. We are then to be reimbursed up to the amount
                                                                                                      Designated National or Blocked Person or any
                                 we paid;                                                             person or entity who is otherwise subject to U.S.
                              c.   Any remainder shall be available to the interests of               economic or trade sanctions;
                                   those over whom this coverage is in excess and                d. Property that is located in a Sanctioned Country or
                                   who are entitled to claim such remainder.                        that is owned by, rented to or in the care, custody
                              Expenses necessary to the recovery of such amounts                    or control of a Sanctioned Country Government,
                              shall be divided between the interests concerned,                     where any activities related to such property are
                              including you, in the ratio of their respective recoveries            prohibited by U.S. economic or trade sanctions; or
                              as finally settled.                                                e.   Property that is owned by, rented to or in the care,
                          13. Settlement of Claims or Suit                                            custody or control of a Specially Designated
                                                                                                      National or Blocked Person, or any person or
00020001560249617150400




                              We may pay, but are not obligated to pay, any part or                   entity who is otherwise subject to U.S. economic
                              all of the amount of the "retained limit" to effect                     or trade sanctions.
                              settlement of a claim or "suit." Upon notification of the
                              action taken you shall promptly reimburse us for such              As used in this policy a Specially Designated National
                              part of the "retained limit" that we had paid. All named           or Blocked Person is any person or entity that is on the
                              insureds are jointly and severally responsible for our             list of Specially Designated Nationals and Blocked
                              reimbursement       and     agree     to  make       such          Persons issued by the U.S. Treasury Department's
                              reimbursement within 30 days after we give you                     Office of Foreign Asset Control (O.F.A.C.) as it may be
                              written notice or demand for payment.                              from time to time amended.
                          14. Sole Agent                                                         As used in this policy a Sanctioned Country is any
                                                                                                 country that is the subject of trade or economic
                              The insured first named in the Declarations is                     embargoes imposed by the laws or regulations of the
                              authorized to act on behalf of all named insureds and              United States of America.
                              other insureds with respect to:
                                                                                            SECTION V – DEFINITIONS
                              a.   The giving and receiving of notice of cancellation;
                                   and                                                      1.   "Advertisement" means a notice that is broadcast or
                                                                                                 published to the general public or specific market
                              b. Receiving return premium that may be payable                    segments about your goods, products or services for
                                 under this policy.                                              the purpose of attracting customers or supporters. For
                              The insured first named in the Declarations is                     the purposes of this definition
                              responsible for the payment of premiums, but the other
                              named Insureds jointly and severally agree to make

                          G-15057-C                                                                                                          Page 10 of 17
                          (Ed. 06/05)
                                                                                                                     G-15057-C
                                                                                                                     (Ed. 06/05)


     a.   Notices that are published include material placed                indemnification of a municipality in connection with
          on the Internet or on similar electronic means of                 work performed for a municipality) under which
          communication; and                                                you assume the tort liability to pay damages
                                                                            because of "bodily injury" or "property damage" to
     b. Regarding websites, only that part of a website
                                                                            a third person or organization, if the contracts or
        that is about your goods or services for the                        agreements are made prior to the "bodily injury" or
        purposes of attracting customers or supporters is                   "property damage."
        considered an advertisement.
                                                                            Tort liability means liability that would be imposed
2.   "Automobile" means
                                                                            by law in the absence of contracts or agreements.
     a.   A land motor vehicle, trailer or semitrailer                 An "insured contract" does not include that part of a
          designed for travel on public roads; including any           contract or agreement:
          attached machinery or equipment; or
                                                                       a.   That indemnifies an architect, engineer or
     b. Any other land vehicle that is subject to a
                                                                            surveyor for an injury or damages arising out of:
        compulsory or financial responsibility law or other
        motor vehicle insurance law in the state where it is                (1) Preparing, approving or failing to prepare or
        licensed or principally garaged.                                        approve:
     However, "automobile" does not include "mobile                             (a) Maps;
     equipment."
                                                                                (b) Drawings;
3.   "Bodily injury" means bodily injury, sickness or
                                                                                (c) Opinions;
     disease sustained by a person, including death,
     humiliation, shock, mental anguish or mental injury by                     (d) Reports;
     that person at any time which results as a
     consequence of the bodily injury, sickness or disease.                     (e) Surveys;

4.   "Aircraft" means a vehicle designed to transport                           (f) Change orders;
     persons or property in the air.                                            (g) Designs; or
5.   "Impaired property" means tangible property, other                         (h) Specifications; or
     than "your product" or "your work," that cannot be used
     or is less useful because:                                             (2) Giving directions or instructions, or failing to
                                                                                give them, if that is the primary cause of the
     a.   It incorporates "your product" or "your work" that is                 injury or damage;
          known or thought to be defective, deficient,
          inadequate or dangerous; or                                  b. Under which the insured, if an architect, engineer
                                                                          or surveyor, assumes liability for injury or damage
     b. You have failed to fulfill the terms of a contract or             arising out of the insured's rendering or failure to
        agreement;                                                        render professional services, including those listed
     if such property can be restored to use by:                          in a.(1) above and supervisory, inspection or
                                                                          engineering services; or
     a.   The repair, replacement, adjustment or removal of
          "your product" or "your work"; or                            c.   That indemnifies a person or organization for
                                                                            damage by fire to premises rented or loaned to an
     b. Your fulfilling the terms of the contract or                        insured.
        agreement.
                                                                  7.   "Loading or unloading" means the handling of
6.   "Insured contract" means:                                         property:
     a.   A lease of premises;                                         a.   After it is moved from the place where it is
     b. A sidetrack agreement;                                              accepted for movement into or onto an "aircraft,"
                                                                            "watercraft" or "automobile";
     c.   An easement or license agreement, except in
                                                                       b. While it is in or on an "aircraft," "watercraft" or
          connection with construction or demolition
          operations on or within 50 feet of a railroad;                  "automobile"; or

     d. An indemnification of a municipality as required by            c.   While it is being moved from an "aircraft,"
        ordinance, except in connection with work for a                     "watercraft" or "automobile" to the place where it is
        municipality;                                                       finally delivered;

     e.   An elevator maintenance agreement; or                        but "loading or unloading" does not include the
                                                                       movement of property by means of a mechanical
     f.   The part of other contracts or agreements                    device, other than a hand truck, that is not attached to
          pertaining to your business (including an                    the "aircraft," "watercraft" or "automobile."
G-15057-C                                                                                                         Page 11 of 17
(Ed. 06/05)
                                                                                                                                             G-15057-C
                                                                                                                                             (Ed. 06/05)


                          8.   "Mobile equipment" means any of the following types               compulsory or financial responsibility law or other
                               of land vehicles, including any attached machinery or             motor vehicle insurance law are considered
                               equipment:                                                        "automobiles"
                               a.   Bulldozers, farm machinery, forklifts and other         9.   "Incident"
                                    vehicles designed for use principally off public
                                                                                                 a.   With respect to "bodily injury" and "property
                                    roads;
                                                                                                      damage," "incident" means an occurrence. An
                               b. Vehicles that travel on crawler treads;                             occurrence means an accident, including
                                                                                                      continuous or repeated exposure to substantially
                               c.   Vehicles maintained for use solely on or next to                  the same general harmful conditions.
                                    premises you own or rent;
                                                                                                 b. With respect to "personal and advertising injury,"
                               d. Vehicles, whether self-propelled or not,
                                                                                                    "incident" means an offense arising out of your
                                  maintained primarily to provide mobility to                       business.
                                  permanently mounted:
                                                                                            10. "Personal and Advertising Injury" means injury,
                                    (1) Power cranes, shovels, loaders, diggers or
                                                                                                including consequential "bodily injury," arising out of
                                        drills; or                                              one or more of the following offenses:
                                    (2) Road construction or resurfacing equipment               a.   False arrest, detention or imprisonment;
                                        such as graders, scrapers or rollers;
                                                                                                 b. Malicious prosecution or abuse of process;
                               e.   Vehicles not described in a., b., c. or d. above that
                                    are not self-propelled and are maintained primarily          c.   Wrongful eviction from, wrongful entry into, or the
                                    to provide mobility to permanently attached                       invasion of the right of private occupancy of a
                                    equipment of the following types:                                 room, dwelling or premises that a person occupies
                                                                                                      committed by or on behalf of its owner, landlord or
                                    (1) Air compressors, pumps, and generators,
                                                                                                      lessor;
                                        including spraying, welding, building cleaning,
                                        geophysical exploration, lighting and well               d. Discrimination, unless        such    insurance    is
                                        servicing equipment; or                                     prohibited by law;
                                    (2) Cherry pickers and similar devices used to               e.   Oral or written publication, in any manner, of
                                        raise or lower workers;                                       material that slanders or libels a person or
                                                                                                      organization or disparages a person's or
                               f.   Vehicles not described in a., b., c. or d. above                  organization's goods, products or services;
                                    maintained primarily for purposes other than the
                                    transportation of persons or cargo.                          f.   Oral or written publication, in any manner, of
                                                                                                      material that violates a person's right of privacy;
                                    However, self-propelled vehicles with the following
00020001560249617150401




                                    type of permanently attached equipment are not               g. The use of another's advertising idea in your
                                    "mobile equipment" but will be considered                       "advertisement;"
                                    "automobiles":
                                                                                                 h. Infringing upon another's copyright, trade dress or
                                    (1) Equipment designed primarily for:                           slogan in your "advertisement."
                                        (a) Snow removal ;                                  11. a.    "Products-completed       operations    hazard"
                                                                                                      includes "bodily injury" and "property damage"
                                        (b) Road maintenance, but not construction
                                                                                                      occurring away from premises an insured owns or
                                            or resurfacing; or                                        rents and arising out of "your product" or "your
                                        (c) Street cleaning;                                          work" except:
                                    (2) Cherry pickers and similar devices mounted                    (1) Products in your physical possession; or
                                        on "automobiles" or truck chassis and used to                 (2) Work not yet completed or abandoned.
                                        raise or lower workers; and
                                                                                                 b. "Your work" will be deemed completed at the
                                    (3) Air compressors, pumps and generators,
                                                                                                    earliest of the following:
                                        including spraying, welding, building cleaning,
                                        geophysical exploration, lighting and well                    (1) When all work called for in the "insured
                                        servicing equipment.                                              contract" has been completed;
                               However, "mobile equipment" does not include any                       (2) When all of the work to be done at the site
                               land vehicles that are subject to a compulsory or                          has been completed if the "insured's contract"
                               financial responsibility law or other motor vehicle                        calls for work at more than one site; or
                               insurance law in the state where it is licensed or
                               principally garaged. Land vehicles subject to a

                          G-15057-C                                                                                                       Page 12 of 17
                          (Ed. 06/05)
                                                                                                                     G-15057-C
                                                                                                                     (Ed. 06/05)


         (3) When that part of the work done at a job site       14. "Your product" means:
             has been put to its intended use by a person
                                                                     a.   Any goods or products, other than real property,
             or organization other than another contractor
             or subcontractor working on the same project.                manufactured, sold, handled, distributed or
             Work that may need:                                          disposed of by:

              (a) Service;                                                (1) You;

              (b) Maintenance;                                            (2) Others trading under your name; or

              (c) Correction;                                             (3) A person or organization whose business or
                                                                              assets you have acquired; and
              (d) Repair; or
                                                                     b. Containers (other than vehicles), materials, parts
              (e) Replacement;                                          or equipment furnished in connection with such
                                                                        goods or products.
         but which is otherwise complete, will be treated as
         completed.                                                  "Your product" includes warranties or representations
                                                                     made with respect to the fitness, quality, durability,
    c.   This hazard does not include "bodily injury" or             performance or use of "your product" and the providing
         "property damage" arising out of:                           of or failure to provide warnings or instructions.
         (1) The transportation of property, unless the
                                                                     "Your product" does not include vending machines or
             injury or damage arises out of a condition in or        other property rented to or located for the use of others
             on a vehicle created by the "loading or                 but not sold.
             unloading" of it; or
                                                                 15. "Your work" means:
         (2) The existence of:
                                                                     a.   Work or operations performed by you or on your
              (a) Tools;
                                                                          behalf; and
              (b) Uninstalled equipment; or                          b. Materials, parts or equipment furnished               in
              (c) Abandoned or unused materials.                        connection with such work or operations.
12. "Property damage" means:                                         "Your work" includes warranties or representations
                                                                     made with respect to the fitness, quality, durability,
    a.   Physical injury to tangible property, including all         performance or use of "your work" and the providing of
         resulting loss of use of that property. All such loss       or failure to provide warnings or instructions.
         of use shall be deemed to occur at the time of the
         physical injury that caused it; or                      16. "Retained limit" means the amount stated as such in
                                                                     the Declarations. The "retained limit" is retained and
    b. Loss of use of tangible property that is not                  payable by the insured as respects all "incidents" not
       physically injured. All such loss shall be deemed             covered by "scheduled underlying insurance" or by
       to occur at the time of the occurrence that caused            "unscheduled underlying insurance."
       it.
                                                                 17. "Scheduled underlying insurance" means the
    For the purposes of this insurance, "electronic data" is         insurance policies listed in the Schedule of Underlying
    not tangible property.                                           Insurance including renewal or replacement of such
13. "Suit" means a civil proceeding in which damages                 contracts which are not more restrictive than those
    because of:                                                      listed in the aforementioned Schedule of Underlying
                                                                     Insurance.
    a.   "Bodily injury";
                                                                 18. "Ultimate net loss"
    b. "Property damage"; or
                                                                     a.   "Ultimate net loss" means the actual damages the
    c.   "Personal and advertising injury";                               insured is legally obligated to pay, either through:
    to which this insurance applies are alleged. "Suit"                   (1) Final adjudication on the merits; or
    includes:
                                                                          (2) Through compromise settlement with our
    a.   An arbitration proceeding alleging such damages                      written consent or direction;
         to which you must submit with our consent; or
                                                                          because of "incident(s)" covered by this policy.
    b. Any other alternative dispute resolution
       proceeding in which such damages are claimed                       However, it includes the above mentioned sums
       and to which you submit with our consent.                          only after deducting all other recoveries and
                                                                          salvages.


G-15057-C                                                                                                      Page 13 of 17
(Ed. 06/05)
                                                                                                                                               G-15057-C
                                                                                                                                               (Ed. 06/05)


                              b. "Ultimate net loss" does not include the following:           systems and applications software, hard or floppy
                                                                                               disks, CD-ROMS, tapes, drives, cells, data processing
                                   (1) Costs or expenses related to:
                                                                                               devices or any other media which are used with
                                        (a) Litigation,                                        electronically controlled equipment.
                                        (b) Settlement;                                   24. "Pollutants" means any solid, liquid, gaseous or
                                                                                              thermal irritant or contaminant, including smoke,
                                        (c) Adjustment; or                                    vapor, soot, fumes, acids, alkalis, chemicals and
                                        (d) Appeals;                                          waste. Waste includes materials to be recycled,
                                                                                              reconditioned or reclaimed.
                                        nor costs or expenses incident to the same
                                        which an "underlying insurer" has paid,           25. "Fungi or microbes" means:
                                        incurred or is obligated to pay to or on behalf        a.   Any form of fungus, yeast, mold, mildew, or
                                        of the insured;                                             mushroom, including mycotoxins, spores, scents,
                                   (2) Pre-judgment interest;                                       byproducts or other substances produced or
                                                                                                    released by fungi; and
                                   (3) Office costs and expenses and salaries and
                                       expenses of the employees of an insured;                b. Any bacteria, virus, or any other non-fungal, single
                                                                                                  celled or colony-form organism, including any
                                   (4) Our office costs and expenses and salaries of              toxins, scents, byproducts or other substances it
                                       our employees; or                                          produces or releases, whose injurious source is in
                                   (5) General retainer and/or monitoring fees of                 or on a building or its contents.
                                       counsel retained by the insured.                        But "fungi and microbes" does not include fungi that
                          19. "Underlying insurer" means an insurer whose policy               were deliberately grown for human consumption,
                              covers "bodily injury," "property damage" or "personal           microbes that were transmitted directly from person to
                              and advertising injury" also covered by this policy but          person, or microbes that caused food poisoning, if
                              does not include insurers whose policies were                    your business is food processing, sales, or serving.
                              purchased specifically to be in excess of this policy. It   26. "Silica" means the chemical compound silicon dioxide
                              includes all insurers providing:                                (SiO2) in any form, including dust which contains
                              a.   "Unscheduled underlying insurance"; and                    "silica."

                              b. "Scheduled underlying insurance."                        27. "Asbestos" means the mineral in any form whether or
                                                                                              not the asbestos was at any time:
                          20. "Unscheduled underlying insurance"
                                                                                               a.   Airborne as a fiber, particle or dust;
                              a.   "Unscheduled underlying insurance" means
                                   insurance policies available to an insured,                 b. Contained in or formed a part of a product,
                                                                                                  structure or other real or personal property;
00020001560249617150402




                                   whether:
                                   (1) Primary;                                                c.   Carried on clothing;

                                   (2) Excess;                                                 d. Inhaled or ingested; or

                                   (3) Excess-contingent; or                                   e.   Transmitted by any other means.

                                   (4) Otherwise;                                         28. "Volunteer worker" means a person who is not your
                                                                                              employee, and who donates his or her work and acts
                                   except the policies listed in the Schedule of              at the direction of and within the scope of duties
                                   Underlying Insurance.                                      determined by you, and is not paid a fee, salary or
                                                                                              other compensation by you or anyone else for their
                              b. "Unscheduled underlying insurance" does not
                                                                                              work performed for you.
                                 include insurance purchased specifically to be
                                 excess of this policy.                                   SECTION VI – DEFENSE PAYMENT AND RELATED
                                                                                          DUTIES
                          21. "Watercraft" means a vehicle designed to transport
                              persons or property in or on water.                         1.   If a claim or "suit" alleges damages covered by
                                                                                               underlying policies and the obligation of all "underlying
                          22. "Authorized Insured" means any named insured or
                                                                                               insurers" either to:
                              any employee authorized by a named insured to give
                              or receive notice of a claim or "suit."                          a.   Investigate and defend the insured; or
                          23. "Electronic data" means information, facts or                    b. Pay the cost of such investigation and defense;
                              programs stored as or on, created or used on, or
                              transmitted to or from computer software, including              ceases solely through exhaustion of all underlying
                                                                                               limits of insurance through payment of a combination

                          G-15057-C                                                                                                          Page 14 of 17
                          (Ed. 06/05)
                                                                                                                      G-15057-C
                                                                                                                      (Ed. 06/05)


     of covered expenses, settlements or judgments for              not pay prejudgment interest on that period of time
     "bodily injury," "property damage" or "personal and            after we offer to pay:
     advertising injury" taking place during our policy
                                                                    a.   Our limit of insurance; or
     period, then we will either:
     a.                                                             b. That portion of our limit of insurance which equals
          Assume the investigation and defense of the
          insured against "suits" seeking damages; or                  the amount of a settlement demand when
                                                                       combined with the limits of "underlying insurers."
     b. If we elect not to assume the investigation and
                                                               8.   We will pay interest on a judgment that accrues after
        defense in 1.a. above, we will reimburse the
        insured for reasonable defense costs and                    entry of that judgment, but before we have:
        expenses incurred with our written consent.                 a.   Paid;
        However, such reimbursement excludes:
                                                                    b. Offered to pay; or
          (1) Office expenses of the insured;
                                                                    c.   Deposited in court
          (2) Salaries and expenses of employees; and
                                                                    that part of the judgment that is within the limit of
          (3) General retainer fees of counsel retained by          insurance of this policy. The amount of interest we pay
              the insured.                                          will be in direct proportion that amount we pay as
2.   We will investigate and defend an insured or                   damages bears to the total amount of judgment. We
     reimburse an insured for "suits" brought against an            will not pay additional interest that accrues after we
     insured for a claim or "suit" that alleges damages             have:
     because of "bodily injury," "property damage" or               a.   Paid;
     "personal and advertising injury" not covered under:
                                                                    b. Offered to pay;
     a.   "Scheduled underlying insurance"; and
                                                                    c.   Deposited in court
     b. "Unscheduled underlying insurance";
                                                                    that part of the judgment that is within the limit of
     but which seeks damages because of "bodily injury,"            insurance of this policy.
     "property damage" or "personal and advertising injury"
     otherwise covered under this policy. Costs and            9.   We will pay all reasonable expenses incurred by the
     expanses of such investigation and defense are not             insured at our request to assist us in the investigation
     subject to the "retained limit."                               or defense of the claim or "suit." This includes actual
                                                                    loss of earnings up to liability $250. a day because of
3.   We will investigate and defend an insured or                   time off from work.
     reimburse an insured for such costs of investigation
     and defense described in either 1. or 2. above, even if    NUCLEAR ENERGY LIABILITY EXCLUSION
     the allegations of a "suit" are:                                     ENDORSEMENT
                                                                          (BROAD FORM)
     a.   Groundless;
     b. False; or                                              It is agreed that:

     c.   Fraudulent;                                          I.   This policy does not apply:

     but only until we make payment or offer to pay or              A. Under Liability Coverage to "bodily injury"
     deposit in court that part of judgment(s) not exceeding           "personal and advertising injury" or "property
     our limit of insurance.                                           damage"

4.   We shall also have the sole right to make settlement of             1.   With respect to which an insured under this
     a "suit" as we deem expedient.                                           policy, is also an insured under a nuclear
                                                                              energy liability policy issued by the:
5.   If not permitted by law or otherwise to perform these
     duties, we will pay an insured for defense costs and                     a.    Nuclear Energy        Liability    Insurance
     expenses incurred with our prior written consent.                              Association;

6.   Amounts we pay or incur pursuant to the obligation to                    b. Mutual     Atomic         Energy        Liability
     defend or pay the costs and expenses of defense are                         Underwriters; or
     in addition to, and not subject to, the limits of                        c.    Nuclear   Insurance       Association      of
     insurance stated in the Declarations.                                          Canada;
7.   In addition to our limits of insurance, we will pay                      or any of their successors, or would be an
     prejudgment interest awarded against an insured on                       insured under any such policy but for its
     that part of a judgment covered by this policy. We will


G-15057-C                                                                                                        Page 15 of 17
(Ed. 06/05)
                                                                                                                                            G-15057-C
                                                                                                                                            (Ed. 06/05)


                                        termination upon exhaustion of its limit of        II. As used in this endorsement:
                                        liability; or
                                                                                               A. "Hazardous properties" include radioactive, toxic
                                  2.    Resulting from the "hazardous properties" of              or explosive properties.
                                        "nuclear material" and with respect to which:
                                                                                               B. "Nuclear material" means "source material,"
                                        a.   Any person or organization is required to            "special nuclear material" or "byproduct material."
                                             maintain financial protection pursuant to
                                                                                               C. "Source material," "special nuclear material" and
                                             the Atomic Energy Act of 1954, or any law
                                             or amendment thereof; or                             "by-product material" have the meanings given
                                                                                                  them in the Atomic Energy Act of 1954 or in any
                                        b. The insured is, or had this policy not been            law amendatory thereof.
                                           issued would be, entitled to indemnity
                                                                                               D. "Spent fuel" means any fuel element or fuel
                                           from the United States of America, or any
                                           agency thereof, under any agreement                    component, solid or liquid, which has been used
                                           entered into by the United States of                   or exposed to radiation in a "nuclear reactor."
                                           America, or any agency thereof, with any            E. "Waste" means waste material:
                                           person or organization.
                                                                                                   1.   Containing "by-product material" other than
                              B. Under any Supplementary Payments provision                             the tailings or waste produced by the
                                 relating to first aid, to expenses incurred with                       extraction or concentration of uranium or
                                 respect to "bodily injury" resulting from the                          thorium from ore processed primarily for its
                                 "hazardous properties" of "nuclear material," and                      "source material" content; and
                                 arising out of the operation of a "nuclear facility"
                                 by any person or organization.                                    2.   Resulting from the operation by any person or
                                                                                                        organization, of a "nuclear facility" included
                              C. Under any Liability Coverage, to "bodily injury"                       within paragraphs 1. and 2. of the definition of
                                 "personal and advertising injury" or "property                         "nuclear facility."
                                 damage" resulting from the "hazardous properties"
                                 of "nuclear material," if:                                    F. "Nuclear facility" means:

                                  1.    The "nuclear material":                                    1.   Any "nuclear reactor";

                                        a.   Is at any "nuclear facility" owned by, or             2.   Any equipment or device designed or used
                                             operated by or on behalf of, an insured; or                for:

                                        b. Has been         discharged   or   dispersed                 a.   Separating the isotopes of uranium or
                                           therefrom;                                                        plutonium;

                                  2.    The "nuclear material" is contained in "spent                   b. Processing or utilizing "spent fuel"; or
                                        fuel" or "waste" at any time possessed,
00020001560249617150403




                                                                                                        c.   handling,   processing    or    packaging
                                        handled, used, processed, stored, transported                        "waste";
                                        or disposed of by or on behalf of an insured;
                                        or                                                         3.   Any equipment or device used for the
                                                                                                        processing, fabricating or alloying of special
                                  3.    The "bodily injury," "personal and advertising                  "nuclear material" if at any time the total
                                        injury," or "property damage" arises out of the                 amount of such material in the custody of the
                                        furnishing by an insured of services,                           insured at the premises where such
                                        materials, parts or equipment in connection                     equipment is located consists of or contains
                                        with the:                                                       more than:
                                        a.   Planning;                                                  a.   25 grams of plutonium or uranium 233 or
                                        b. Construction;                                                     any combination thereof; or

                                        c.   Maintenance;                                               b. 250 grams of uranium 235;

                                        d. Operation; or                                           4.   Any structure, basin, excavation, premises or
                                                                                                        place prepared or used for the storage or
                                        e.   Use of                                                     disposal of "waste";
                                        any "nuclear facility," but if such facility is            and includes the site on which any of the
                                        located within the United States of America,               foregoing is located, all operations conducted on
                                        its territories or possessions or Canada, this             such site and all premises used for such
                                        exclusion (C.3.) applies only to "property                 operations.
                                        damage" to such "nuclear facility" and any
                                        property threat.

                          G-15057-C                                                                                                      Page 16 of 17
                          (Ed. 06/05)
                                                                                                        G-15057-C
                                                                                                        (Ed. 06/05)


    G. "Nuclear reactor" means an apparatus designed        H. "Property damage" includes all           forms    of
       or used to sustain nuclear fission in a self-           radioactive contamination of property.
       supporting chain reaction or to contain a critical
       mass of fissionable material.




G-15057-C                                                                                          Page 17 of 17
(Ed. 06/05)
                                                                                                                                             G-16375-E
                                                                                                                                             (Ed. 01/04)


                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       CONTRACTOR LIMITATION ENDORSEMENT
                          This endorsement modifies insurance provided under the following:

                               COMMERCIAL UMBRELLA PLUS COVERAGE PART
                          I.   The following paragraphs are added to SECTION I –              pressure, prime movers,           machinery     or   power
                               COVERAGES, 2. Exclusions:                                      transmitting equipment.

                               This insurance does not apply:                                 "Exterior insulation and finishing system" (EIFS)
                                                                                              means an exterior wall cladding system consisting of
                               1.   to "bodily injury," "property damage," or "personal       an insulation material attached to a substrate, a base
                                    and advertising injury" arising out of the rendering      coat on the surface of the insulation material, and a
                                    of or failure to render any "professional services"       protective finish applied to the base coat and any
                                    by or on behalf of any insured;                           accessories thereto, including but not limited to
                               2.   to "bodily injury," "property damage," or "personal       conditioners, primers, accessories, flashings, coatings,
                                    and advertising injury" arising out of any operation      caulking or sealants.
                                    performed by or on behalf of any insured which is         "Professional services" means the preparing,
                                    or was insured under an Owner Controlled                  approving, or failing to prepare or approve, maps,
                                    Insurance Program (O.C.l.P.), or Contractor               shop drawings, opinions, reports, surveys, field orders,
                                    Controlled      Insurance     Program     (C.C.I.P.),     change orders, or drawings and specifications, or
                                    otherwise referred to as a wrap-up;                       supervisory or inspection activities performed as part
                               3.   to "bodily injury," "property damage," or "personal       of any architectural, engineering or surveying
                                    and advertising injury" arising out of the design,        activities. "Professional services" do not include
                                    manufacture,          construction,      fabrication,     services within construction means, methods,
                                    preparation, installation, application, maintenance       techniques, sequences and procedures employed by
                                    or repair, including remodeling, service, correction,     you in connection with your operations in your capacity
                                    or replacement, of an "exterior insulation and            as a construction contractor.
                                    finishing system" (EIFS) or any part thereof, or any      "Residential structure" means a structure where 30%
                                    substantially similar system or any part thereof, by      or more of the square footage area is used or intended
                                    or on behalf of any insured;                              to be used for human habitation.
                               4.   to "property damage" arising out of the "explosion        "Structural property damage" means the collapse of or
                                    hazard," the "collapse hazard" or the                     structural injury to any building or structure due to:
                                    "underground property damage hazard;"
00020001560249617150404




                                                                                              1.   Grading of land, excavating, borrowing, filling,
                               5.   to "bodily injury," "property damage" or "personal             back-filling, tunneling, pile driving, cofferdam work
                                    and advertising injury" arising out of the                     or caisson work; or
                                    "subsidence" of land;
                                                                                              2.   Moving, shoring, underpinning, raising or
                               6.   to "bodily injury," "property damage" or "personal             demolition of any building or structure or removal
                                    and advertising injury" arising out of "your work"             or rebuilding of any structural support of that
                                    on any "residential structure."                                building or structure.
                               Paragraphs 3., 4., 5., and 6. of this exclusion do not         "Subsidence" means earth movement including but not
                               apply if such "bodily injury," "property damage" or            limited to:
                               "personal injury and advertising injury" is covered by
                               "scheduled underlying insurance."                                   a.   Landslide;

                          II. The following definitions are added to SECTION V –                   b. Mudflow;
                              DEFINITIONS:                                                         c.   Earth sinking;
                               "Collapse hazard" includes "structural property                     d. Earth rising;
                               damage" and any resulting "property damage" to any
                               other property at any time.                                         e.   Collapse or movement of fill;
                               "Explosion hazard" includes "property damage" arising               f.   Earth settling, slipping, falling away, caving in,
                               out of blasting or explosion. The "explosion hazard"                     eroding or tilting;
                               does not include "property damage" arising out of the               g. Earthquake; or
                               explosion of air or steam vessels, piping under
                                                                                                   h. Any other movement of land or earth.

                          G-16375-E                                                                                                          Page 1 of 2
                          (Ed. 01/04)
                                                                                                      G-16375-E
                                                                                                      (Ed. 01/04)


    "Underground property damage hazard" includes          tanks, tunnels, any similar property, or any apparatus
    "underground property damage" and any resulting        used with them, beneath the surface of the ground or
    "property damage" to any other property at any time.   water, caused by and occurring during the use of
                                                           mechanical equipment for the purpose of grading land,
    "Underground property damage" means "property          paving, excavating, drilling, borrowing, filling, back-
    damage" to wires, conduits, pipes, mains, sewers,      filling or pile driving.




G-16375-E                                                                                             Page 2 of 2
(Ed. 01/04)
                                                                                                                                     G-300912-A
                                                                                                                                      (Ed. 02/10)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          POLLUTION EXCLUSION AMENDMENT
                          This endorsement modifies insurance provided under the following:

                               COMMERCIAL UMBRELLA PLUS COVERAGE PART
                          Exclusion f. of SECTION I – COVERAGES is deleted in                     insured for movement into or onto the covered
                          its entirety, and is replaced by the following:                         "automobile"; or

                          f.   Pollution                                                      (g) After the "pollutants" or property in which the
                                                                                                  "pollutants" are contained are moved from the
                               (1) "Bodily injury" or "property damage" arising out of            covered "automobile" to the place where they
                                   the actual, alleged or threatened discharge,                   are finally:
                                   dispersal, seepage, migration, release or escape
                                   of "pollutants":                                               (i) Delivered;

                                   (a) At or from any premises, site or location which            (ii) Disposed of; or
                                       is or was at any time owned or occupied by,                (iii) Abandoned
                                       or rented or loaned to, any insured;
                                                                                                  by the insured.
                                   (b) At or from any premises, site or location which
                                       is or was at any time used by or for any                   Subparagraph (a) does not apply to "bodily
                                       insured or others for the handling, storage,               injury" if sustained within a building and
                                       disposal, processing or treatment of waste;                caused by smoke, fumes, vapor, or soot
                                                                                                  produced by or originating from equipment
                                   (c) Which are or were at any time transported,                 that is used to heat, cool, or dehumidify the
                                       handled, stored, treated, disposed of, or                  building, or equipment that is used to heat
                                       processed as waste by or for any insured or                water for personal use, by the building's
                                       any person or organization for whom you may                occupants or their guests.
                                       be legally responsible; or
                                                                                                  Subparagraphs (a) and (d)(i) do not apply to
                                   (d) At or from any premises, site or location on               "bodily injury" or "property damage" arising
                                       which any insured or any contractors or                    out of heat, smoke or fumes from a hostile
                                       subcontractors working directly or indirectly              fire.
                                       on any insured's behalf are performing
                                       operations:                                                As used in this exclusion, a hostile fire means
                                                                                                  one which becomes uncontrollable or breaks
                                        (i) If the "pollutants" are brought on or to the
00020001560249617150405




                                                                                                  out from where it was intended to be.
                                            premises, site or location in connection
                                            with such operations by such insured,                 Subparagraph (d)(i) does not apply to "bodily
                                            contractor or subcontractor; or                       injury" or "property damage" arising out of the
                                                                                                  escape of fuels, lubricants, or other operating
                                        (ii) If the operations are to test for, monitor,          fluids which are needed to perform the normal
                                             clean up, remove, contain, treat, detoxify           electrical, hydraulic or mechanical functions
                                             or neutralize, or in any way respond to, or          necessary for operation of "mobile equipment"
                                             assess the effects of "pollutants."                  or its parts, if such fuels, lubricants or other
                                   (e) That are, or that are contained in property that           operating fluids escape from a vehicle part
                                       is:                                                        designed to hold, store or receive them. This
                                                                                                  exception does not apply if the "bodily injury"
                                   (i) Being transported or towed by, or handled for              or "property damage arises out of the
                                       movement into, onto or from a covered                      intentional discharge, dispersal or release of
                                       "automobile";                                              the fuels, lubricants or other operating fluids,
                                        (ii) Otherwise in the course of transit;                  or if such fuels, lubricants or other operating
                                                                                                  fluids are brought on or to the premises, site
                                        (iii) Being stored, disposed of, treated or               or location with the intent that they be
                                              processed in or upon the covered                    discharged, dispersed or released as part of
                                              "automobile";                                       the operations being performed by such
                                                                                                  insured, contractor or subcontractor.
                                   (f) Before the "pollutants" or property in which
                                       the "pollutants" are contained are moved from              Subparagraph (e)(iii) does not apply to fuels,
                                       the place where they are accepted by the                   lubricants, fluids, exhaust, gases or other
                                                                                                  similar "pollutants" that are needed for or
                          G-300912-A                                                                                                 Page 1 of 2
                          (Ed. 02/10)
                                                                                                                G-300912-A
                                                                                                                 (Ed. 02/10)


              result from the normal electrical, hydraulic or           seepage, migration, release        or   escape     of
              mechanical functioning of the covered                     "pollutants" at any time.
              "automobile" or its parts if the "pollutants"
                                                                    (3) Any loss, cost or expense arising out of any:
              escape or are discharged, dispersed or
              released directly from an "automobile" part               (a) Request, demand or order that any insured or
              designed by its manufacturer to hold, store,                  others test for, monitor, clean up, remove,
              receive or dispose of such "pollutants."                      contain, treat, detoxify or neutralize, or in any
              Subparagraphs (f) and (g) do not apply if the                 way respond to, or assess the effects of
              "pollutants" or property in which the                         "pollutants"; or
              "pollutants" are contained are upset,                     (b) Claim or "suit" by or on behalf of a
              overturned or damaged as a result of the                      governmental authority for damages because
              maintenance or use of a covered "automobile"                  of testing for, monitoring, cleaning up,
              and the discharge, dispersal, release or                      removing, containing, treating, detoxifying or
              escape of the "pollutants" is caused directly                 neutralizing, or in any way responding to, or
              by such upset, overturn or damage.                            assessing the effects of "pollutants."
   (2) "Personal and advertising injury" arising out of the     All other terms, conditions and exclusions of this policy
       actual, alleged or threatened discharge, dispersal,      remain unchanged.




G-300912-A                                                                                                      Page 2 of 2
(Ed. 02/10)
                                                                                                                                          G-300982-A
                                                                                                                                           (Ed. 07/10)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                CRISIS MANAGEMENT COVERAGE ENDORSEMENT
                          This endorsement modifies insurance provided under the following:

                              COMMERCIAL UMBRELLA PLUS COVERAGE PART

                                                                                  SCHEDULE

                                                 Crisis Management Expense Aggregate Limit: $250,000 per policy period.

                          Solely with respect to the Crisis Management Coverage provided by this endorsement, the following changes apply to the
                          Commercial Umbrella Plus Coverage Part.
                          A. The following paragraph is added to SECTION I –                            of all "eligible crisis management expense" to
                             COVERAGES, 1. Insuring Agreement:                                          which this insurance applies.

                              e.   When this policy applies to an "incident" that         C. The following definitions are added to SECTION V –
                                   causes "serious bodily injury or property damage,"        DEFINITIONS:
                                   we will reimburse you for "eligible crisis                 1.   "Serious bodily injury or property damage" means
                                   management expense" you incur and report to us                  injury to three or more people resulting in death,
                                   within six months of the "incident."                            permanent disfigurement, or the permanent loss
                          B. The following changes are made to SECTION III –                       or impairment of a bodily function, body part or
                             LIMITS OF INSURANCE:                                                  organ. "Serious bodily injury or property damage"
                                                                                                   also means "property damage" to which this
                              1.   Paragraph 2. is deleted in its entirety and replaced            insurance applies.
                                   with the following;
                                                                                              2.   "Eligible crisis management expense" means
                                   The limit of insurance shown in the Declarations                reasonable and necessary expenses incurred by a
                                   as the Aggregate Limit is the most we will pay for              crisis management firm that you hire to provide
                                   the sum of all "ultimate net loss" and "eligible                media management services for the purpose of
                                   crisis management expense" to which this                        maintaining and restoring public confidence in
                                   insurance applies. This Aggregate Limit applies                 you.
                                   separately to all "ultimate net loss":
                                                                                                   But "eligible crisis management expense" does
                                   a.   Included    in    the    "products-completed               not mean any of the following:
                                        operations hazard";
00020001560249617150406




                                                                                                   a.   Salary, wages, or benefits of you, your
                                   b. To which, and in the same manner, an                              employees or your temporary workers;
                                      aggregate limit under "scheduled underlying
                                      insurance" other than "ultimate net loss"                    b. Costs to acquire, repair or replace real or
                                      included    in   the    "products-completed                     personal property;
                                      operations hazard"; and                                      c.   Your loss of business income;
                                   c.   To which no "scheduled underlying insurance"               d. Your expense to hire a public adjuster or
                                        applies                                                       appraiser or any other claim adjustment
                                   and includes any associated "eligible crisis                       expenses incurred by you; and
                                   management expense."                                            e.   "Bodily injury," "property damage," "personal
                                   The Crisis Management Expense Aggregate Limit                        and advertising injury," or any expense or
                                   listed in the Schedule above is included within and                  other coverage this policy provides, other than
                                   is not in addition to the Aggregate Limit of this                    this CRISIS MANAGEMENT COVERAGE
                                   policy.                                                              ENDORSEMENT.

                              2.   The following paragraph is added:
                                   6.   Subject to 2. above, the Crisis Management        All other terms, conditions and exclusions of this policy
                                        Expense Aggregate Limit stated in the             remain unchanged.
                                        Schedule is the most we will pay for the sum




                          G-300982-A                                                                                                       Page 1 of 1
                          (Ed. 07/10)
                                                                                                               G-301134-A
                                                                                                                (Ed. 10/10)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
      KEY EMPLOYEE REPLACEMENT EXPENSE COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

     COMMERCIAL UMBRELLA PLUS COVERAGE PART

                                                             SCHEDULE

     Limit of Insurance: $100,000 per Key Employee

     Key Employee Replacement Expense Coverage Aggregate Limit: $100,000 per policy period.

Solely with respect to the Key Employment Replacement Expense Coverage provided by this endorsement, the following
changes apply to the Commercial Umbrella Plus Coverage Part.
I.   The following paragraphs are added to SECTION I –                   f.   Any accident while the "Key Employee" was
     COVERAGES, 1. Insuring Agreement:                                        driving while intoxicated, impaired, or other
                                                                              wise under the influence of alcohol; or
     f.   We will reimburse you for the actual and
          necessary "Key Employee Replacement Expense"                   g. Taking illegally obtained drugs.
          you incur due to your permanent loss of the
                                                                    2.   Any expenses you incur which you would not have
          services of a "Key Employee" caused by a
          "covered accident" and reported to us within six               incurred if you had used all reasonable means to:
          months of the "covered accident."                              a.   Find a permanent replacement for the "Key
     Insurance under this endorsement applies only if the                     Employee"; and
     "covered accident" occurs while your policy is in effect.           b. Reduce or discontinue the "Key Employee
     But the period of time for which we will pay expenses                  Replacement Expense";
     covered under this endorsement will not be limited by
     the expiration of your policy.                                      as soon as possible after your permanent loss of
                                                                         the services of the "Key Employee" caused by a
     Insurance under this endorsement does not apply to:                 "covered accident."
     1.   The death or permanent disability of a "Key                    Insurance under this endorsement includes the
          Employee" relating to, or arising out of:                      reasonable extra expense you incur to minimize
          a.   War and Military Action, meaning:                         the amount of "Key Employee Replacement
                                                                         Expense," but only to the extent the amount of
               (1) War, including undeclared or civil war;               "Key Employee Replacement Expense" otherwise
                                                                         payable under this endorsement is reduced.
               (2) Warlike action by a military force,
                   including action in hindering or defending       3.   Any additional expenses incurred due to your loss
                   against an actual or expected attack, by              of the services of a permanent replacement
                   any government, sovereign or other                    employee appointed or hired to replace a "Key
                   authority using military personnel or other           Employee," however caused. But this exclusion
                   agents; or                                            does not apply if the replacement employee is
                                                                         included in the definition as a "Key Employee" and
               (3) Insurrection, rebellion, revolution, usurped
                                                                         your loss of the services of the replacement
                   power, or action taken by governmental                employee is caused by a "covered accident."
                   authority in defending against any of
                   these;                                           The amount of "Key Employee Replacement Expense"
                                                                    will be determined based on:
          b. Nuclear reaction or radiation or radioactive
             contamination, however caused;                         1.   The actual and necessary expenses covered
                                                                         under this endorsement which you incur to find, to
          c.   Sickness or disease, including metal illness or           appoint or hire and to train a permanent
               mental injury;                                            replacement for the "Key Employee" and to
          d. Pregnancy, childbirth, miscarriage or abortion;             continue the performance of the "Key Employee's"
                                                                         normal job responsibilities while a permanent
          e.   Suicide, attempted suicide or self inflicted              replacement is being sought, appointed or hired,
               bodily injury, while sane or insane;


G-301134-A                                Copyright 2010, CNA Financial Corporation                            Page 1 of 3
(Ed. 10/10)
                                                                                                                                         G-301134-A
                                                                                                                                          (Ed. 10/10)


                                  and trained. We will deduct from the total of such              3.   Subject to 2. above, the limit of insurance
                                  expenses:                                                            shown in the Declarations as the Each
                                                                                                       Incident limit is the most we will pay for the
                                  a.    Any expenses which would have been                             sum of all "ultimate net loss" and all "Key
                                        incurred by you for the "Key Employee" if you                  Employee Replacement Expense" to which
                                        had not lost the services of the "Key                          this insurance applies arising out of any one
                                        Employee"; and                                                 "incident."
                                  b. Any "Key Employee Replacement Expense"                III. The following definitions are added to SECTION V –
                                     that is paid for by any other insurance.                   DEFINITIONS:
                             2.   Necessary expenses that reduce the "Key                     B. "Key Employee Replacement Expense" as used in
                                  Employee Replacement Expense" that otherwise                   this endorsement means the necessary expenses
                                  would have been incurred.                                      you incur that you would not have incurred if you
                          II. The following changes are made to SECTION III –                    had not lost the services of the "Key Employee":
                              LIMITS OF INSURANCE:                                                1.   To continue the performance of the "Key
                             A. Paragraph 2. is deleted in its entirety and replaced                   Employee's" normal job responsibilities, with
                                with the following:                                                    comparable quality, while a permanent
                                                                                                       replacement for the "Key Employee" is being
                                  2.    The limit of insurance shown in the                            sought, appointed or hired, and trained.
                                        Declarations as the Aggregate Limit is the                     Insurance under this endorsement for these
                                        most we will pay for the sum of all "ultimate                  expenses will apply for the period of time
                                        net loss," to which this insurance applies and                 beginning on the date of your permanent loss
                                        applies separately to all "ultimate net loss":                 of the services of the "Key Employee" caused
                                        a.   Included in the "products-completed                       by a "covered accident," and ending 60 days
                                             operations hazard";                                       after the date a permanent replacement for
                                                                                                       the Key Employee is appointed or hired,
                                        b. To which, and in the same manner, an                        subject to a maximum period of 180 days.
                                           aggregate limit applies under "scheduled
                                           underlying insurance" other than "ultimate             2.   To find a qualified permanent replacement to
                                           net loss" included in the "products-                        fill the "Key Employee's" position described in
                                           competed operations hazard"; and                            the Schedule, meaning the normal and
                                                                                                       reasonable:
                                        c.   To which no "scheduled          underlying
                                             insurance" applies.                                       a.   Costs of advertising the employment
                                                                                                            position opening;
                                        The most we will pay for "Key Employee
                                        Replacement Expense" due to your loss of                       b. Travel, lodging, meal and entertainment
00020001560249617150407




                                        the services of any one "Key Employee" is the                     expenses incurred in interviewing job
                                        applicable Limit of Insurance shown in the                        applicants for the employment position
                                        Schedule for the "Key Employee." The                              opening; and
                                        amount payable under this endorsement is                       c.   Miscellaneous extra expenses incurred in
                                        not subject to the "retained limit."                                finding, interviewing and negotiating with
                                        The limit of insurance shown in the Schedule                        the job applicants, including, but not
                                        above as the Key Employee Replacement                               limited to, overtime pay, costs to verify
                                        Expense Coverage Aggregate Limit is the                             the background and references the job
                                        most we will pay for the sum of all "Key                            applicants and legal expenses incurred to
                                        Employee Replacement Expense" to which                              draw up employment contracts.
                                        this insurance applies. This Key Employee                      Insurance under this endorsement for these
                                        Replacement Expense Coverage Aggregate                         expenses will apply for the period of time
                                        Limit listed in the Schedule above is included                 beginning on the date of your permanent loss
                                        within and is not in addition to the Aggregate                 of the services of the "Key Employee" caused
                                        Limit of this policy.                                          by a "covered accident," and ending on the
                                        The Aggregate Limit does not apply to                          date a permanent replacement for the "Key
                                        "ultimate net loss" for which no aggregate limit               Employee" is appointed or hired, subject to a
                                        applies in the "scheduled underlying                           maximum period of 180 days.
                                        insurance."                                               3.   To appoint or hire and to train a permanent
                             B. Paragraph 3. is deleted in its entirety and replaced                   replacement for the "Key Employee," meaning
                                with the following:                                                    the normal and reasonable:


                          G-301134-A                               Copyright 2010, CNA Financial Corporation                              Page 2 of 3
                          (Ed. 10/10)
                                                                                                                  G-301134-A
                                                                                                                   (Ed. 10/10)


              a.   Expenses you incur to relocate the                          e.   "Bodily injury," "property damage,"
                   replacement employee to an area within a                         "personal and advertising injury," or any
                   reasonable commute from the applicable                           expense or other coverage this policy
                   employment location described in the                             provides,   other   than     this    KEY
                   Schedule;                                                        EMPLOYEE REPLACEMENT EXPENSE
                                                                                    COVERAGE ENDORSEMENT.
              b. First year amounts of the replacement
                 employee's:                                         C.     "Covered Accident" means a sudden and
                                                                          unexpected "incident," not otherwise excluded in
                   (i) Annual base starting salary;
                                                                          this endorsement, which solely and independently
                   (ii) Employee perquisite costs; and                    of any other cause results in the "Key
                                                                          Employee's":
                   (iii) Employee benefit costs;
                                                                          1.   Death; or
                   in excess of the amounts which would
                   have been incurred for the "Key                        2.   Permanent disability, meaning the permanent
                   Employee" if you had not lost the services                  physical inability, or mental inability due to a
                   of the "Key Employee." But we will not                      permanent physical inability, of the "Key
                   pay more for these expenses than 10% of                     Employee" to perform the normal duties of the
                   the amounts which would have been                           applicable position for which the individual
                   incurred for the "Key Employee."                            qualifies as a "Key Employee"
              c.   First year costs of the replacement                    within one year after the date of the sudden
                   employee's training and education if the               occurrence.
                   training and education is necessary for           C. "Key Employee" means of the following officer and
                   the replacement employee to perform the              employment positions:
                   duties of the applicable position listed in
                   the definition of "Key Employee" with the              1.   Chief Executive Officer;
                   same quality of service as the "Key
                                                                          2.   Chief Operating Officer;
                   Employee."
                                                                          3.   Chief Financial Officer;
              Insurance under this endorsement for these
              expenses will apply only if the permanent                   4.   Corporate Secretary;
              replacement for the "Key Employee" is
              appointed or hired within 180 days after the                5.   Treasurer;
              date of your permanent loss of the services of              6.   Executive Vice President; and
              the "Key Employee" caused by a "covered
              accident."                                                  7.   Risk Manager.
   But "Key Employee Replacement Expense" does not                   D. The following is added to the definition of
   mean any of the following:                                           "incident"
              a.   Except as provided in paragraph 3.b                         c.   With    respect    to  Key    Employee
                   above, salary, wages, or benefits of you,                        Replacement       Expense     Coverage,
                   your employees, your temporary workers                           "incident" means a "Covered Accident."
                   or "volunteer workers";
              b. Costs to acquire, repair or replace real or     All other terms, conditions and exclusions of this policy
                 personal property;                              remain unchanged.
              c.   Your loss of business income;
              d. Your expense to hire a public adjuster or
                 appraiser or any other claim adjustment
                 expenses incurred by you.




G-301134-A                               Copyright 2010, CNA Financial Corporation                                Page 3 of 3
(Ed. 10/10)
                                        IMPORTANT INFORMATION
                          from the member companies of CNA Insurance (CNA)
                                   FOR ALL COMMERCIAL LINES POLICYHOLDERS
                          Dear Policyholder:
                          The Maryland Legislature requires that insureds be notified if their insurer considers claims
                          history for the purpose of refusing to renew their coverage. Therefore, this notice serves to
                          disclose to our policyholders that the underwriting decision to non-renew your policy is based
                          in part upon your claims history.
                          If you have any questions or desire additional information about this matter, please contact
                          your agent.
00020001560249617150408




                          G-138949-A                                                                        Page 1 of 1
                          (Ed. 11/00)
                                                                                                                                           IL 00 17 11 98


                                                           COMMON POLICY CONDITIONS
                          All Coverage Parts included in this policy are subject to the following conditions.

                          A. Cancellation                                                             b. Give you reports on the conditions we find;
                                                                                                         and
                              1.   The first Named Insured shown in the Declarations
                                   may cancel this policy by mailing or delivering to                 c.   Recommend changes.
                                   us advance written notice of cancellation.
                                                                                                 2.   We are not obligated to make any inspections,
                              2.   We may cancel this policy by mailing or delivering                 surveys, reports or recommendations and any
                                   to the first Named Insured written notice of                       such actions we do undertake relate only to
                                   cancellation at least:                                             insurability and the premiums to be charged. We
                                                                                                      do not make safety inspections. We do not
                                   a.   10 days before the effective date of                          undertake to perform the duty of any person or
                                        cancellation if we cancel for nonpayment of                   organization to provide for the health or safety of
                                        premium; or                                                   workers or the public. And we do not warrant that
                                   b. 30 days before the effective date of                            conditions:
                                      cancellation if we cancel for any other reason.                 a.   Are safe or healthful; or
                              3.   We will mail or deliver our notice to the first Named              b. Comply with laws, regulations, codes or
                                   Insured’s last mailing address known to us.                           standards.
                              4.   Notice of cancellation will state the effective date of       3.   Paragraphs 1. and 2. of this condition apply not
                                   cancellation. The policy period will end on that                   only to us, but also to any rating, advisory, rate
                                   date.                                                              service or similar organization which makes
                              5.   If this policy is cancelled, we will send the first                insurance inspections, surveys, reports or
                                   Named Insured any premium refund due. If we                        recommendations.
                                   cancel, the refund will be pro rata. If the first             4.   Paragraph 2. of this condition does not apply to
                                   Named Insured cancels, the refund may be less                      any       inspections,   surveys,  reports     or
                                   than pro rata. The cancellation will be effective                  recommendations we may make relative to
                                   even if we have not made or offered a refund.                      certification, under state or municipal statutes,
                              6.   If notice is mailed, proof of mailing will be sufficient           ordinances or regulations, of boilers, pressure
                                   proof of notice.                                                   vessels or elevators.
                          B. Changes                                                          E. Premiums
                              This policy contains all the agreements between you                The first Named Insured shown in the Declarations:
                              and us concerning the insurance afforded. The first
00020001560249617150409




                                                                                                 1.   Is responsible for the payment of all premiums; and
                              Named Insured shown in the Declarations is authorized
                              to make changes in the terms of this policy with our               2.   Will be the payee for any return premiums we pay.
                              consent. This policy’s terms can be amended or waived
                                                                                              F. Transfer Of Your Rights And Duties Under This
                              only by endorsement issued by us and made a part of
                                                                                                 Policy
                              this policy.
                          C. Examination Of Your Books And Records                               Your rights and duties under this policy may not be
                                                                                                 transferred without our written consent except in the
                              We may examine and audit your books and records as                 case of death of an individual named insured.
                              they relate to this policy at any time during the policy
                              period and up to three years afterward.                            If you die, your rights and duties will be transferred to
                                                                                                 your legal representative but only while acting within
                          D. Inspections And Surveys                                             the scope of duties as your legal representative. Until
                                                                                                 your legal representative is appointed, anyone having
                              1.   We have the right to:                                         proper temporary custody of your property will have
                                   a.   Make inspections and surveys at any time;                your rights and duties but only with respect to that
                                                                                                 property.




                          IL 00 17 11 98                          Copyright, Insurance Services Office, Inc., 1998                           Page 1 of 1
                                                                                                                                          CNA68021XX
                                                                                                                                            (Ed. 02/13)



                                            NOTICE OF CANCELLATION TO CERTIFICATEHOLDERS
                          It is understood and agreed that:
                          If you have agreed under written contract to provide notice of cancellation to a party to whom the Agent of Record has
                          issued a Certificate of Insurance, and if we cancel a policy term described on that Certificate of Insurance for any reason
                          other than nonpayment of premium, then notice of cancellation will be provided to such Certificateholders at least 30 days
                          in advance of the date cancellation is effective.
                          If notice is mailed, then proof of mailing to the last known mailing address of the Certificateholder on file with the Agent of
                          Record will be sufficient to prove notice.
                          Any failure by us to notify such persons or organizations will not extend or invalidate such cancellation, or impose any
                          liability or obligation upon us or the Agent of Record.
00020001560249617150410




                          CNA68021XX (Ed. 02/13)
                          Page 1 of 1
                                                                         Copyright, CNA All Rights Reserved.
                           151 N. Franklin St.
                           Chicago, IL 60606




Policy Number    From Policy Period To               Coverage Is Provided By                 Agency
B6024961715 09/18/19        09/18/20         Continental Casualty Company               084870300
            Named Insured And Address                                           Agent
Clear Hearing Solutions LLC                             INSURANCE AGENCY MANAGEMENT INC
471 BALTIMORE PIKE                                      230 HIGH ST
SPRINGFIELD, PA 19064                                   BURLINGTON, NJ 08016




                             **     PAYMENT PLAN SCHEDULE       **



                     THE BILLING FOR THIS POLICY WILL BE
                     FORWARDED TO YOU DIRECTLY FROM CNA.



                     THE PREMIUM AMOUNT FOR THIS TRANSACTION
                     IS        $404.00 .



                     THIS PREMIUM WILL BE INVOICED BY CNA ON
                     A SEPARATE STATEMENT ACCORDING TO THE
                     PAYMENT OPTION YOU SELECT.




                                                                               ISSUE DATE 07/25/19
              00020001560249617150412




END OF COPY
